Exhibit 10.1

 

--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

dated as of February 16, 2007

among

THE MILLS LIMITED PARTNERSHIP,

as Borrower

THE MILLS CORPORATION,

as Parent

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors

THE LENDERS PARTY HERETO, and

SIMON PROPERTY GROUP, L.P.

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

Senior Secured Revolving and Term Loan Facility

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page Section 1. DEFINITIONS AND INTERPRETATION      1.1   
Definitions    2   1.2    Accounting Terms    38   1.3    Interpretation, etc.
   38 Section 2. LOANS    38   2.1    Term Loans    38   2.1A    Revolving
Loans.    39   2.2    Pro Rata Shares; Availability of Funds.    40   2.3    Use
of Proceeds    40   2.4    Evidence of Debt; Register; Lenders’ Books and
Records; Notes.    41   2.5    Interest on Loans.    41   2.6    Default
Interest    42   2.7    Fees    43   2.8    Maturity.    43   2.9    Voluntary
Prepayments; Commitment Reductions; Deemed Repayments.    43   2.10    Mandatory
Prepayments.    44   2.11    Application of Prepayments.    46   2.12    General
Provisions Regarding Payments.    47   2.13    Ratable Sharing    48   2.14   
Making or Maintaining Eurodollar Rate Loans    48   2.15    Increased Costs;
Capital Adequacy    50   2.16    Taxes; Withholding, etc.    51   2.17   
Obligation to Mitigate    53   2.18    Removal or Replacement of a Lender    54
Section 3. CONDITIONS PRECEDENT    55   3.1    Closing Date    55   3.2   
Conditions to Each Revolving Loan    58 Section 4. REPRESENTATIONS AND
WARRANTIES    59   4.1    Organization; Requisite Power and Authority;
Qualification    59   4.2    Capital Stock and Ownership    59   4.3    Due
Authorization    60   4.4    No Conflict    60   4.5    Consents    60   4.6   
Binding Obligation    61   4.7    [Intentionally Omitted]    61   4.8   
Approved Budget    61   4.9    No Material Adverse Change    61

 

i



--------------------------------------------------------------------------------

              Page   4.10    No Restricted Payments    61   4.11    Insurance   
61   4.12    Adverse Proceedings; Etc.    61   4.13    Payment of Taxes    61  
4.14    Properties.    62   4.15    Development and Redevelopment Projects    62
  4.16    Environmental Matters    62   4.17    No Defaults    63   4.18   
Material Contracts    63   4.19    Governmental Regulation    63   4.20   
Margin Stock    63   4.21    Employee Matters    64   4.22    Employee Benefit
Plans    64   4.23    Certain Fees    65   4.24    Solvency    65   4.25   
Perfection of Security Interests    65   4.26    Compliance with Statutes, Etc.
   65   4.27    Disclosure    65   4.28    Patriot Act    66 Section 5.
AFFIRMATIVE COVENANTS    66   5.1    Financial and Other Reports.    66   5.2   
Existence    70   5.3    Payment of Taxes and Claims    70   5.4    Maintenance
of Properties    71   5.5    Property Management    71   5.6    Insurance    71
  5.7    Inspections    72   5.8    Lenders Meetings    72   5.9    Compliance
with Laws    72   5.10    Environmental:.    73   5.11    Subsidiaries;
Additional Guarantors and Collateral    74   5.12    Additional Material Real
Estate Assets    75   5.13    Riverside II, L.L.C.    75   5.14    Further
Assurances    75   5.15    Parent Status    76   5.16    [Intentionally Omitted]
   76   5.17    Distributions of Income    76   5.18    Control Accounts; Cash
Management    76   5.19    [Intentionally Omitted]    78   5.20    Approved
Budget Compliance    78   5.21    [Intentionally Omitted]    78   5.22   
[Intentionally Omitted]    78   5.23    Block 37 Construction Advances    79

 

ii



--------------------------------------------------------------------------------

              Page Section 6. NEGATIVE COVENANTS    79   6.1    Indebtedness   
79   6.2    Liens    82   6.3    Equitable Lien    84   6.4    No Further
Negative Pledges    84   6.5    Restricted Payments    84   6.6    Restrictions
on Subsidiary Distributions    85   6.7    Investments    85   6.10    No
Speculative Transactions    87   6.11    Sales and Lease-Backs    87   6.12   
Transactions with Shareholders and Affiliates    88   6.13    Conduct of
Business    88   6.14    Permitted Activities of Parent and Exempt Subsidiaries
   88   6.15    Fiscal Year    89   6.16    Changes to Constituent Documents   
89   6.17    Development and Redevelopment Project    89   6.18    Amendments or
Waivers of with respect to Subordinated Indebtedness    89 Section 7. GUARANTY
   90   7.1    Guaranty of the Obligations    90   7.2    Contribution by
Guarantors    90   7.3    Payment by Guarantors    91   7.4    Liability of
Guarantors Absolute    91   7.5    Waivers by Guarantors    93   7.6   
Guarantors’ Rights of Subrogation, Contribution, etc    94   7.7   
Subordination of Other Obligations    94   7.8    Continuing Guaranty    95  
7.9    Authority of Guarantors or Borrower    95   7.10    Financial Condition
of Borrower    95   7.11    Bankruptcy, etc    95   7.12    Discharge of
Guaranty Upon Sale of Guarantor    96   7.13    Guaranty Limitation    96
Section 8. EVENTS OF DEFAULT    96   8.1    Events of Default    96   8.2   
Standstill    100 Section 9. AGENTS    100   9.1    Appointment of Agents.   
100   9.2    Powers and Duties    100   9.3    General Immunity.    101   9.4   
Agents Entitled to Act as Lender    102   9.5    Lenders’ Representations,
Warranties and Acknowledgment.    102   9.6    Right to Indemnity    103

 

iii



--------------------------------------------------------------------------------

              Page   9.7    Successor Administrative Agent and Collateral Agent
   103   9.8    Collateral Documents and Guaranty    105   9.9    Collateral
Matters Relating to Related Obligations    105 Section 10. MISCELLANEOUS    106
  10.1    Notices.    106   10.2    Expenses    107   10.3    Indemnity.    108
  10.4    Set-Off    108   10.5    Amendments and Waivers.    109   10.6   
Successors and Assigns; Participations.    110   10.7    Independence of
Covenants    114   10.8    Survival of Representations, Warranties and
Agreements    114   10.9    No Waiver; Remedies Cumulative    114   10.10   
Marshalling; Payments Set Aside    114   10.11    Severability    115   10.12   
Obligations Several; Independent Nature of Lenders’ Rights    115   10.13   
Headings    115   10.14    APPLICABLE LAW    115   10.15    CONSENT TO
JURISDICTION    115   10.16    WAIVER OF JURY TRIAL    116   10.17   
Confidentiality    116   10.18    Exercise of Administrative Agent’s Discretion
   117   10.19    Usury Savings Clause    117   10.20    Counterparts    118  
10.21    Effectiveness    118   10.22    Entire Agreement    118   10.23   
Patriot Act    118   10.24    Electronic Execution of Assignments    118

 

APPENDICES:    A    Commitments    B    Notice Addresses SCHEDULES:    I   
Financial Condition    II    [Intentionally Omitted]    III    [Intentionally
Omitted]    IV    Existing Agreed Defaults    V    CVS Portfolio    VI   
Development Assets    VII    Redevelopment Assets    3.1(j)    Properties
Covered by No Conflict Opinion    4.1    Jurisdictions of Organization,
Qualification and Structure    4.2    Capital Stock and Ownership    4.5   
Closing Date Consents    4.12    Adverse Proceedings

 

iv



--------------------------------------------------------------------------------

              

Page

   4.14    Real Estate Assets       4.15    Material Development Projects      
4.16    Environmental Matters       4.18    Material Contracts       4.21   
Employee Matters       4.22    List of Plans       6.1    Indebtedness       6.2
   Certain Liens       6.9    Asset Sale Schedule    EXHIBITS:    A    Funding
Notice       B-1    Term Loan Note       B-2    Revolving Loan Note       C   
Compliance Certificate       D    [Intentionally Deleted]       E    Assignment
& Assumption Agreement       F    Certificate Re Non-bank Status       G-1   
Solvency Certificate       G-2    Closing Date Certificate       H   
Counterpart Agreement       I-1    Pledge and Security Agreement       I-2   
Non-Foreclosable Pledge Agreement       J    [Intentionally Deleted]       K   
Mortgage       L    Intercompany Note   

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of February 16, 2007, is entered
into by and among THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), THE MILLS CORPORATION, a Delaware corporation (“Parent”), as
Guarantor, CERTAIN SUBSIDIARIES OF PARENT, as Guarantors, and SIMON PROPERTY
GROUP, L.P. (“SPG”) and the other Lenders party hereto from time to time, and
SIMON PROPERTY GROUP L.P., as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”), as Collateral Agent
(together with its permitted successor in such capacity, “Collateral Agent”)
and, as Lead Arranger, Sole Book Runner, and as Syndication Agent (in such
capacities, “Syndication Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals and not defined shall have the
respective meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend (a) certain term loans in an aggregate
amount not to exceed $1,187,688,187.82, to Borrower, the proceeds of which will
be used (i) to prepay certain existing indebtedness, including payment in full
of the outstanding obligations under the Existing Credit Agreement and
cash-collateralizing certain outstanding letters of credit and (ii) to pay fees
and expenses in connection with this Agreement and the transactions contemplated
hereby and (b) certain revolving loans in an aggregate amount not to exceed
$365,311,812.18, the proceeds of which will be used to provide for working
capital requirements and general corporate purposes;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets, including a pledge of Capital Stock of each of
its Subsidiaries and Minority Holdings (to the extent such pledge of Capital
Stock is permitted by the terms of any agreement, instrument or organizational
document binding on any Group Member in effect on the date hereof, including any
consent or waiver obtained from time to time with respect thereto); and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a Lien on substantially all of their
assets, including a pledge of all of the Capital Stock of each of their
respective Subsidiaries and Minority Holdings (to the extent such pledge of
Capital Stock is permitted by the terms of any agreement, instrument or
organizational document binding on any Group Member in effect on the date
hereof, including any consent or waiver obtained from time to time with respect
thereto).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Account” has the meaning given to such term in the UCC.

“Act” as defined in Section 4.28.

“Additional Agent” means any Lender or its Affiliate which may be designated by
the Administrative Agent as an agent (including as documentation agent) with
respect to this Agreement.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered rate which appears on the page of the Telerate Screen which displays an
average British Bankers Association Interest Settlement Rate (such page
currently being page number 3740 or 3750, as applicable) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
for deposits (for delivery on the first day of the relevant period) in Dollars
of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the Adjusted Eurodollar Rate is then being determined with maturities comparable
to such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Group Member) at law or in equity, or before or
by any Governmental Authority, domestic or foreign (including any Environmental
Claims), whether pending or, to the knowledge of any Controlled Group Member,
threatened against or adversely affecting any Group Member or property of any
Group Member.

 

2



--------------------------------------------------------------------------------

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors (or equivalent governing
body) of such Person or (ii) to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise; provided, however, that Kan Am shall be deemed not
to be an Affiliate of the Credit Parties.

“Agent” means each of Administrative Agent, Syndication Agent, the Collateral
Agent and each Additional Agent, if any.

“Aggregate Amounts Due” as defined in Section 2.13.

“Aggregate Exposures” means, as of any date of determination, the Exposures of
all Lenders as of such date.

“Aggregate Loan Amount” means the sum of (i) $1,187,688,187.82, being the
aggregate amount of the Term Loan Commitments, plus (ii) $365,311,812.18, being
the aggregate amount of the Revolving Commitments.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“Allocable to Borrower” means, with respect to any amount or liability with
respect to any Group Member, the portion of such amount or liability
corresponding to Borrower’s percentage interest therein consistent with the
methodology used in calculating such percentage interests in Schedule I.

“Annualized Interest Expense” means, (a) the sum (without duplication), in each
case determined with respect to the month most recently ended prior to such date
of the total interest expense (including that portion attributable to Capital
Leases in accordance with GAAP and capitalized interest) of (i) Borrower and
(ii) to the extent Allocable to Borrower, each other Group Member, in each case,
paid or accrued in accordance with GAAP during such period with respect to Total
Indebtedness, in each case, including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under Interest
Rate Agreements, divided by (b) the number of days in such month and multiplied
by 365 (or 366, if applicable).

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means 2.70% per annum; provided, however, that on and after
the occurrence of a Termination Event (other than a Termination Event pursuant
to Section 7.1(c) of the Merger Agreement), the Applicable Margin shall be
increased by 3.05% per annum to 5.75%.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency Liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

“Approved Budget” means the budget separately agreed to and approved by Borrower
and the Administrative Agent as of the date hereof setting forth the projected
line items for income and expenditure (including any Restricted Payments) of
Borrower and the other Group Members during the term of the Loans, as may be
amended, supplemented, extended or otherwise modified from time to time, in each
case (i) to the extent expressly permitted by this Agreement, (ii) to adjust the
Approved Budget, in a manner mutually satisfactory to the Borrower and the
Administrative Agent, for (x) the fees payable to Brookfield Asset Management,
Inc. (“BAMI”) pursuant to Section 2.7 of the Existing Credit Agreement
(including termination payments required pursuant to the Prior Agreement (as
defined in the Merger Agreement) and (y) the Fees payable hereunder pursuant to
Section 2.7, to the extent not otherwise reflected in the Approved Budget, or
(iii) otherwise with the approval of the Administrative Agent, which shall not
be unreasonably withheld or denied.

“Approved Deposit Account” means a Deposit Account subject to an effective
Control Agreement that is maintained by a Credit Party with a Deposit Account
Bank. “Approved Deposit Account” includes all monies on deposit in a Deposit
Account and all certificates and instruments, if any, representing or evidencing
such Deposit Account.

“Approved Securities Intermediary” means a financial institution selected or
approved by Administrative Agent which is a securities intermediary pursuant to
the UCC.

 

4



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor) (other
than a Permitted Lease), sale and leaseback, assignment, conveyance, transfer or
other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Group
Member’s businesses, assets or properties of any kind, whether real, personal,
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired (including any Capital Stock owned by any Group Member), but excluding
any casualty event, condemnation or taking by eminent domain.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief operating officer, one of its vice presidents (or the
equivalent thereof), chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Block 37” means that certain development site owned by a Limited Guarantor
located at 108 North State Street, Chicago, Illinois on which an office, retail
and residential development project is to be constructed in cooperation with the
City of Chicago and the Chicago Transit Authority.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate

 

5



--------------------------------------------------------------------------------

Loans, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Capital Expenditures” means expenditures not constituting Development
Expenditures or Expansion and Redevelopment Expenditures of any Controlled Group
Member that are capitalized in accordance with GAAP or similar items reflected
in the consolidated statement of cash flows of such Group Member. For purposes
of Section 5.20, (i) the amount of Capital Expenditures permitted pursuant to
the Approved Budget (without giving effect to any permitted variances) shall be
the aggregate amount of expenditures permitted under the categories of “100%
Gross Capital Expenditures –Wholly Owned”, “100% Gross Capital Expenditures –
KanAm JV” and “100% Gross Capital Expenditures – Non KanAm JV” and (ii) the
aggregate amount of expenditures permitted pursuant to the Approved Budget under
the category “Corporate CapEx” shall not constitute Capital Expenditures.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Capitalization Rate” means, with respect to any property or business of Parent
and each other Group Member, the applicable capitalization rate set forth in
Schedule I.

“Capitalized Portion” as defined in Section 2.5(d).

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Controlled Minority Holding” means any Minority Holding for which Parent
or Borrower, directly or indirectly, controls or has the power to cause the
proceeds from operations, dispositions, indebtedness, equity issuances or
liquidations of such Minority Holding to be distributed to Borrower without
violating any Contractual Obligation of such Minority Holding existing on the
Closing Date.

“Cash Equivalents” means, as at any date of determination:

(i) Securities issued or directly or fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided, that the
full faith and credit of the United States of America is pledged in support
thereof);

 

6



--------------------------------------------------------------------------------

(ii) unrestricted domestic and LIBOR certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (any
such bank an “Approved Bank”), maturing within one year from the date of
acquisition;

(iii) commercial paper issued by any Approved Bank or by the parent company of
any Approved Bank and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within one
year after the date of acquisition;

(iv) marketable direct obligations issued by the District of Columbia or any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s; and

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the any type described in any one or more of clauses
(i) through (iv) above, but without regard to the maturity date of the
underlying assets of any such money market fund.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (i) Parent shall cease (a) to be the
sole general partner of Borrower or (b) to beneficially own and control at least
85% on a fully diluted basis of the economic and voting interests in the Capital
Stock of Borrower (excluding the economic interests in respect of Borrower’s
Series D Preferred Units under the Existing Preferred Interests outstanding on
the date hereof); provided, that such percentage shall be reduced to 51% to the
extent necessary to permit the issuance of Capital Stock of Borrower to Kan Am
as consideration for Capital Stock of any Minority Holding received by Borrower
or its subsidiaries from Kan Am pursuant to the exercise by Kan Am of its put
rights and other comparable rights pursuant to Contractual Obligations in effect
on the date hereof; (ii) any Person (including a Person’s Affiliates and
associates) or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than Parent (a) shall have acquired beneficial ownership of
at least 40% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of Parent or Borrower, or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
board of directors (or similar governing body) of Parent; (iii) the majority of
the seats (other than vacant seats) on the board of directors (or similar
governing body) of Parent cease to be occupied by Persons

 

7



--------------------------------------------------------------------------------

who either (a) were members of the board of directors of Parent on the date
hereof or (b) were nominated for election by the board of directors of Parent, a
majority of whom were directors on the date hereof or whose election or
nomination for election was previously approved by a majority of such directors;
or (iv) the closing of a M&A Transaction; provided, however, that in no event
shall the execution, delivery or performance of the Merger Agreement constitute
a Change of Control.

“Chicago Redevelopment Agreement” means the 108 North State Street Redevelopment
Agreement, dated as of October 15, 2005, by and between the City of Chicago, an
Illinois municipal corporation, and Block 37, L.L.C., a Delaware limited
liability company.

“Closing Date” means the date on which the Term Loans are made.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-2.

“Closing Fee” as defined in Section 2.7.

“Closing Date Mortgaged Property” as defined in Section 3.1(f).

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge Agreement, each Mortgage, all Control
Agreements and all other instruments, mortgages, control agreements, documents
and agreements delivered by any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commodity Account” has the meaning given to such term in the UCC.

“Company Deposit Account” means each Deposit Account owned by a Credit Party,
other than the Concentration Account.

“Company Material Adverse Effect” has the meaning given to such term in the
Merger Agreement.

“Completed Financial Statements” means (a) the Consolidated balance sheets of
Parent and its Subsidiaries as at the end of Fiscal Year 2006 and the related
Consolidated statements of income, stockholders’ equity and cash flows of Parent
and its

 

8



--------------------------------------------------------------------------------

Subsidiaries for such Fiscal Year together with a Financial Officer
Certification and a Narrative Report with respect thereto and (b) with respect
to such Consolidated financial statements, a report thereon of Ernst & Young LLP
or other independent certified public accountants of recognized national
standing selected by Parent and reasonably satisfactory to Administrative Agent
(which report shall state that such Consolidated financial statements fairly
present, in all material respects, the Consolidated financial position of Parent
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such Consolidated financial statements has been
made in accordance with generally accepted auditing standards).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, including demonstrating compliance with the financial
covenants in Section 6.8 for the relevant period and date.

“Concentration Account” means the Deposit Account No. 375-2260263 maintained by
Borrower at Bank of America, N.A., or such replacement Deposit Account as may be
required pursuant to this Agreement from time to time, for the purposes of
holding proceeds from operations and other business activities of the Group
Members, which in each case is in the name of Borrower and is subject to a
Control Agreement.

“Consolidated” means consolidated in accordance with GAAP.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Capital Stock.

“Contingent Obligations” means, as applied to any Person, (a) the Indebtedness
of the type specified in clauses (vi), (vii), (viii) and (x) of the definition
of “Indebtedness” and obligations (to the extent contingent) of the type
specified in clause (ix) of such definition and (b) liabilities which are, or
are required to be, recorded under Statement of Financial Accounting Standard
No. 5 for loss contingencies.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

 

9



--------------------------------------------------------------------------------

“Control Account” means a Securities Account or Commodity Account that is the
subject to an effective Control Agreement and that is maintained by any Credit
Party with an Approved Securities Intermediary. “Control Account” includes all
Financial Assets held in a Securities Account or a Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.

“Control Agreement” means an agreement in form and substance satisfactory to
Administrative Agent to perfect security interests in Deposit Accounts or
Securities Accounts with a Deposit Account Bank or an Approved Securities
Intermediary, as applicable.

“Controlled Foreign Corporation” as defined in the Pledge and Security
Agreement.

“Controlled Group Member” means Borrower, Parent, Borrower’s Subsidiaries, each
Cash Controlled Minority Holding and each Controlled Minority Holding.

“Controlled Minority Holding” means any Minority Holding for which Parent or any
of its Subsidiaries is a general partner, managing member or otherwise generally
controls the management and affairs of such Minority Holding.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.11.

“Coverage Ratio” means the ratio, as of the last day of any month, of (i) the
sum of Net Operating Income and Management Fee Income less General &
Administrative Expenditures to (ii) the sum of Annualized Interest Expense and
Kan Am Preferred Payments, in each case (other than with respect to Annualized
Interest Expense) for the trailing twelve-month period ending on such day.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents and all other documents, instruments or agreements executed and
delivered by a Credit Party for the benefit of any Agent or any Lender in
connection with any of the foregoing; provided, however, that in no event shall
the Merger Agreement or any agreement associated therewith constitute a Credit
Document.

“Credit Extension” means the making of any Loan.

“Credit Party” means each Group Member from time to time party to a Credit
Document.

“Credit Rating” means the publicly announced senior unsecured debt rating of a
Person given by Moody’s or S&P.

 

10



--------------------------------------------------------------------------------

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with any Controlled Group Member’s operations
and not for speculative purposes.

“CVS Portfolio Debt” means all Indebtedness in connection with the single tenant
net lease properties owned by the Subsidiaries of Borrower that are operated by
third parties as CVS pharmacies as indicated on Schedule V.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Del Amo” means that certain parcel of land, and improvements thereon owned by
Del Amo Fashion Center Operating Company, L.L.C., located in Torrance,
California, which parcel and improvements are designated for additional
improvements, and which are currently operated as Del Amo Fashion Center.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Bank” means a bank or other financial institution selected or
approved by Administrative Agent.

“Development Assets” means the development projects set forth on Schedule VI.

“Development Expenditures” means, for any period, the aggregate amount of
expenses incurred during such period by Borrower and each other Group Member in
connection with the development projects set forth under the heading
“Development Expenditures” in the Approved Budget (determined consistent with
past practice).

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided (a) no Affiliate
of any Group Member (other than SPG) shall be an Eligible Assignee and
(b) (other than with the consent of Borrower, in its sole discretion) no
Excluded Lender shall be an Eligible Assignee, unless (in the case of this
clause (b)) such assignment occurs following the occurrence and during the
continuation of an Event of Default; provided, further, that each Eligible
Assignee is required to make the representations and warranties set forth in
Sections 10.6(e) and (i) as a condition to becoming a Lender.

 

11



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, any Controlled Group Member or any of
their respective ERISA Affiliates.

“Enforcement Action” means any action by any one or more of the Lenders or
Agents to (a) demand, sue for, take or receive from or on behalf of any Credit
Party, by set-off or in any other manner (including, without limitation, by
blocking access to, or otherwise exercising any remedy with respect to, the
funds on deposit in any Approved Deposit Account or Deposit Account) , the whole
or any part of any moneys which may now or hereafter be owing by any Credit
Party with respect to the Obligations, (b) exercise any remedy with respect to
assets that is permitted under any Collateral Document only following the
occurrence of any Default or Event of Default, (c) initiate or participate with
others in any suit, action or proceeding against any Credit Party to (i) enforce
payment of or to collect the whole or any part of the Obligations or
(ii) commence judicial enforcement of any of the rights and remedies under the
Credit Documents with respect to the Collateral, (d) accelerate the Obligations,
or (e) commence a Reorganization with respect to any Credit Party, including,
without limitation, by filing or joining with any others in filing, any
(i) petition under or in respect of any Reorganization with respect to such
Credit Party or (ii) application for or the appointment of any administrator or
receiver in connection with any Reorganization with respect to any Credit Party.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order by any Governmental
Authority or other third-Person or other governmental order or directive
(conditional or otherwise), arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Group Member or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Controlled
Group Member shall continue to be considered an ERISA Affiliate of such
Controlled Group Member within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Controlled Group Member
and with respect to liabilities arising after such period for which such
Controlled Group Member could be liable under the Internal Revenue Code or
ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by any Controlled Group Member or any of their respective ERISA Affiliates from
any Pension Plan with two or more contributing sponsors or the termination of
any such Pension Plan resulting in liability to any Controlled Group Member or
any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on any Controlled Group Member or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of any Controlled Group Member or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Controlled Group Member or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (viii) the occurrence of an act or omission which could give rise
to the imposition on any Controlled Group Member or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any

 

13



--------------------------------------------------------------------------------

Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against any Controlled Group Member
or any of their respective ERISA Affiliates in connection with any Employee
Benefit Plan; (x) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Lender” means each Person set forth on a schedule agreed to by
Borrower and Administrative Agent prior to the Closing Date and on file with
Administrative Agent.

“Exempt Subsidiary” means any Subsidiary of Parent (other than Borrower) which
directly or indirectly owns Capital Stock in any Group Member which owns a
Material Real Estate Asset and the Capital Stock of such Group Member is pledged
as Collateral to the Collateral Agents in accordance with the terms of and
priorities set forth in the Credit Documents.

“Existing Agreed Default” means each breach or default under existing
Indebtedness of any Controlled Group Member resulting from a failure to deliver
required financial statements during Fiscal Year 2006 (and periods prior
thereto) and set forth on Schedule IV so long as no such breach or default has
resulted in acceleration of all or a portion of such Indebtedness.

“Existing Credit Agreement” means that certain Restated Credit and Guaranty
Agreement, dated as of January 17, 2007, by and among the Borrower, Parent,
certain Subsidiaries of Parent, Brookfield Asset Management Inc. (as successor
by assignment to Goldman Sachs Mortgage Company) and the lenders party thereto,
as amended, modified or otherwise supplemented from time to time.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under the Existing Credit Agreement.

 

14



--------------------------------------------------------------------------------

“Existing Preferred Interests” means (i) each outstanding series of cumulative
preferred stock of Parent and the underlying series of preferred operating
partnership units of Borrower and (ii) the Trust Preferred Securities 2006-1
issued on February 1, 2006 by Mills Trust Preferred Securities 2006-1, a
Delaware statutory trust formed as a wholly owned financing subsidiary of
Borrower.

“Expansion and Redevelopment Expenditures” means, for any period, the aggregate
amount of expenses incurred during such period by Borrower and each other Group
Member in connection with the expansion, redevelopment and remodeling programs
set forth under the heading “Expansion, Redevelopment and Remodel Programs” in
the Approved Budget (determined consistent with past practice).

“Exposure” means, with respect to any Lender, as of any date of determination,
such Lender’s Revolving Loan Exposure and Term Loan Exposure as of such date.

“Extraordinary G&A Expenditures” means, for any period, the aggregate amount of
(i) non-recurring general and administrative expenditures of the type identified
as “Extraordinary G&A” (including professional fees incurred in connection with
the Restatement and Related Matters, the financing pursuant to this Agreement
and the reduction in force compensation or severance compensation (determined
consistent with past practice)), (ii) “Corporate CapEx” and (iii) Specified
Stock Repurchase Payments.

“Facility” means any Real Estate Asset (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Controlled Group Member or any of their respective
predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Fees” as defined in Section 2.7.

“Financial Assets” as defined in the Pledge and Security Agreement.

 

15



--------------------------------------------------------------------------------

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, vice president –finance, or executive vice president –
finance and accounting of Parent, on behalf of Parent and Borrower, that such
financial statements fairly present, in all material respects, the financial
condition of Parent and Borrower as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency or the Federal
Insurance Administration as a “100 year flood plain” or as having special flood
hazards.

“FoodBrand” means, collectively, FoodBrand, L.L.C., a Delaware limited liability
company, FoodBrand Franklin Mills, L.L.C., a Delaware limited liability company
and FoodBrand Management Company, L.L.C., a Delaware limited liability company,
and each of their respective Subsidiaries.

“Funding Fee” as defined in Section 2.7.

“Funding Guarantor” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“General & Administrative Expenditures” means, for any period, the aggregate
amount of expenses incurred during such period by Borrower and each other
Controlled Group Member in connection with performing general and administrative
activities in the ordinary course of business (determined consistent with past
practice) including Extraordinary G&A Expenditures and expenditures not
otherwise falling within the categories of expenditure described in
Sections 5.20(c)(i)(B) through (G); provided, however, that for purposes of
calculating the Coverage Ratio, “General & Administrative Expenditures” shall
exclude Extraordinary G&A Expenditures.

“General Intangible” has the meaning given to such term in the UCC.

 

16



--------------------------------------------------------------------------------

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” each Person identified as a “Grantor” in any Pledge Agreement.

“Group Member” means Parent, Borrower, each Subsidiary of Parent and each
Minority Holding.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means Parent, Borrower and each other Controlled Group Member party
to this Agreement or that becomes party to this Agreement.

“Guarantor Subsidiary” means each Guarantor other than Parent.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty entered into on or after the date hereof
in order to satisfy the requirements of this Agreement or otherwise in the
ordinary course of any of the Controlled Group Members’ businesses.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under

 

17



--------------------------------------------------------------------------------

the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Immaterial Subsidiary” means each Subsidiary of Parent (other than Borrower)
that has (i) annual revenues of less than $5,000,000 individually and less than
$50,000,000 in the aggregate for all such Subsidiaries and (ii) total assets
(including the Capital Stock of other Subsidiaries) of less than $5,000,000
individually and less than $50,000,000 in the aggregate for all such
Subsidiaries.

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently or hereafter located thereon and used in the
operation thereof, excluding (i) any such items owned by utility service
providers, (ii) any such items owned by tenants or other third-parties and
(iii) any items of personal property.

“Increased-Cost Lender” as defined in Section 2.18.

“Indebtedness” means, as applied to any Person, (without duplication):

(i) all indebtedness for borrowed money;

(ii) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP and the
present value of future rental payments under all synthetic leases;

(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money;

(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument;

(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is non-recourse to the credit of such Person;

(vi) the face amount of any letter of credit issued for the account of such
Person or as to which such Person is otherwise liable for reimbursement of
drawings;

 

18



--------------------------------------------------------------------------------

(vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another;

(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid, performed or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof (including to purchase Property, securities or
services primarily for the such purpose);

(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
capital, solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (ix), the primary purpose or intent thereof is as
described in clause (viii) above;

(x) any obligation of such Person to reimburse, indemnify or otherwise protect
any other Person for any advance of funds, issuance of a letter of credit or
undertaking of other obligations by such person for the benefit of the primary
obligor;

(xi) all obligations of such Person in respect of any exchange traded or over
the counter derivative transaction (including any Interest Rate Agreement and
Currency Agreement), whether entered into for hedging or speculative purposes;
and

(xii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Capital Stock of such Person (valued, in the
case of redeemable preferred stock, at the greater of its voluntary liquidation
preference and its involuntary liquidation preference).

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), reasonable out-of-pocket costs
(including the reasonable out-of-pocket costs of any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the invoiced reasonable fees and disbursements of outside counsel for
Indemnitees), in each case, in connection with any investigative, administrative
or judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any reasonable out-of-pocket fees or expenses incurred by Indemnitees in
enforcing this indemnity, whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or

 

19



--------------------------------------------------------------------------------

equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or the disbursement of funds to vendors or other
Persons as contemplated by Section 5.18) or (ii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of any Controlled Group Member; provided, however, that “Indemnified
Liabilities” shall not include any liabilities, obligations, losses, damages,
penalties, claims, costs, expenses or disbursements of any kind or nature
whatsoever in connection with (1) the Merger Agreement or the transactions
contemplated thereby or (2) any action or omission required to be taken by
Parent, Borrower or any of its Subsidiaries pursuant to the terms of the Merger
Agreement, or pursuant to the express written request of SPG or any of its
Affiliates made pursuant to the terms of the Merger Agreement.

“Indemnitee” as defined in Section 10.3.

“Initial Lender” means SPG.

“Intercompany Note” means a subordinated intercompany promissory note, in the
form of Exhibit L or otherwise in form and substance (including with respect to
subordination provisions) satisfactory to Administrative Agent.

“Interest Payment Date” means the first Business Day of each month, commencing
on the first such date to occur after the Closing Date, and the Maturity Date
(or such later date on which the Loans are paid in full).

“Interest Period” means, in connection with any specified Interest Payment Date,
the period from and including the preceding Interest Payment Date to but
excluding such specified Interest Payment Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Controlled Group Members’
operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

20



--------------------------------------------------------------------------------

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Controlled Group Member of, or of a beneficial interest in, any of the
Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Controlled Group
Member from any Person of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than (i) advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures and
(ii) tenant allowances and inducements, in each case, in the ordinary course of
business) or capital contributions by any Controlled Group Member to any other
Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“Involuntary Event of Default” means an Event of Default (other than an Event of
Default specified in Section 8.1(f) or 8.1(g)) which did not occur as a result
of a willful and intentional breach by any Credit Party.

“Kan Am” means Kan Am US, INC. and all of its Subsidiaries and Affiliates.

“Kan Am Preferred Payments” means, for any period, the aggregate payments made
by Kan Am and guaranteed by Parent or any of its Subsidiaries during such period
as a “Construction Period Preference”, as such term is defined in each of
(i) the Amended and Restated Agreement of Pittsburgh Mills Limited Partnership,
(ii) the Amended and Restated Limited Partnership Agreement of Sugarloaf Mills
Mezzanine Limited Partnership, or (iii) the Amended and Restated Limited
Partnership Agreement of St. Louis Mills Limited Partnership.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property constituting a Material Real Estate Asset.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a joinder agreement.

 

21



--------------------------------------------------------------------------------

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities; provided, that restrictions on the sale of
Capital Stock of the Group Members that may be imposed by federal and state
securities laws shall not in and of themselves constitute a Lien for purposes of
this Agreement.

“Limited Guarantor” means each of Block 37 Office, L.L.C., a Delaware limited
liability company, 108 North State Street II, L.L.C., a Delaware limited
liability company, Block 37 Residual LLC, a Delaware limited liability company
and Block 37, L.L.C., a Delaware limited liability company.

“Loans” means the Term Loans and the Revolving Loans.

“LTV Ratio” means, at any time, the ratio, expressed as a percentage, of Total
Indebtedness to Total Asset Value at such time.

“M&A Transaction” means an Asset Sale or other disposition of all or
substantially all of Parent’s, Borrower’s and its Subsidiaries’ Capital Stock
and/or their respective assets.

“Management Fee Income” means, for any period, all gross revenues, income, fees
and other amounts earned and paid to a service provider during such period
(without regard to any General & Administrative Expenditures or other expenses)
pursuant to any management agreements, sponsor agreements, service agreements or
similar arrangements relating to any Property and to which a Group Member is
party, in each case to the extent Allocable to Borrower.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Change” means:

(a) prior to the occurrence of a Termination Event, any change, event,
development or effect that has a material adverse effect on (A) the legality,
validity, binding effect or enforceability against any Credit Party (other than
an Immaterial Subsidiary) of a material Credit Document to which it is a party;
or the material legal rights and remedies, available to, or conferred upon, any
Agent and any Lender or any

 

22



--------------------------------------------------------------------------------

Secured Party under any Credit Document or (B) the business, assets, continuing
results of operations or financial condition of Parent and its Subsidiaries,
taken as a whole; provided, however, that no change or effect resulting from any
of the following shall constitute, or be taken into account in determining
whether there is or has been, a Material Adverse Change:

(i) changes in conditions affecting the real estate industry generally, the
United States of America or the global economy;

(ii) general political, economic or business conditions or changes therein
(including the commencement, continuation or escalation of a war, material armed
hostilities or other material international or national calamity or acts of
terrorism or earthquakes, hurricanes, other natural disasters or acts of God);

(iii) general financial or capital market conditions, including interest rates,
or changes therein;

(iv) any changes in applicable Law (as defined in the Merger Agreement), rules,
regulations, or GAAP or other accounting standards, or authoritative
interpretations thereof, after the date of this Agreement;

(v) the negotiation, execution, announcement or performance of this Agreement or
the Merger Agreement or the performance or consummation of the transactions
contemplated by this Agreement or the Merger Agreement, including a decline in
the share price of the Company Common Shares (as defined in the Merger
Agreement) resulting therefrom, any litigation resulting therefrom, or the
impact thereof on relationships, contractual or otherwise, with tenants,
suppliers, lenders, investors, joint venture partners or employees;

(vi) any action or omission required pursuant to the terms of this Agreement,
the Merger Agreement, or pursuant to the express written request of SPG or any
of its Affiliates, or any action otherwise taken by SPG or any of its
Affiliates;

(vii) a decrease in the market price of the Company Common Shares (as defined in
the Merger Agreement); provided that the exception in this clause (vii) shall
not prevent or otherwise affect a determination that any change or effect
underlying such a decrease in market price has resulted in, or contributed to, a
Material Adverse Change;

(viii) any matter set forth in the Company Disclosure Letter (as defined in the
Merger Agreement), including the Restatement and Related Matters (as defined in
the Merger Agreement); or

(ix) the payment of (x) amounts required by Section 7.2 of the Prior Agreement
(as defined in the Merger Agreement), (y) amounts required by Section 2.7 of the
Existing Credit Agreement or (z) any amount in respect of the increased interest
rate under the Existing Credit Agreement associated with the Termination Event
(as defined in the Existing Credit Agreement) ;

 

23



--------------------------------------------------------------------------------

which, in the case of each of clause (i), (ii), (iii) and (iv) do not affect the
business, assets, continuing results of operations or financial condition of
Parent and its Subsidiaries, taken as a whole, in a materially disproportionate
manner relative to other participants in the real estate industry; and

(b) on an after the occurrence of a Termination Event, a material adverse effect
on and/or material adverse development with respect to:

(i) the financial condition of Parent, Borrower and their Subsidiaries, when
taken as a whole, has been, or (as determined following reasonable consultation
with the Borrower) could reasonably be expected to be, materially impaired as a
result thereof;

(ii) the ability of Borrower and Guarantors, taken as a whole, fully and timely
to perform their respective payment and/or guarantee obligations (as applicable)
under the Credit Documents; or

(iii) the legality, validity, binding effect or enforceability against a Credit
Party of a Credit Document to which it is a party; or the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which any
Controlled Group Member is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to result in a Material Adverse Change.

“Material Real Estate Asset” means (a) upon the acquisition thereof by Borrower
or one of its Subsidiaries, the Riverside Property, (b) any fee-owned Real
Estate Asset having a fair market value in excess of $10,000,000 as of the date
of the acquisition thereof and (c) all leasehold estates (other than Borrower’s
leasehold interest in its headquarters located in Arlington, VA and any
subsequent location (to the extent leased) to which such corporate headquarters
may be relocated) having a fair market value in excess of $10,000,000.

“Maturity Date” means the earlier of (i) the date that is the later of
February 16, 2008 and the Termination Date (as defined in the Merger Agreement),
and (ii) the date that all Loans shall otherwise become due and payable in full
hereunder, whether by acceleration or otherwise.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
February 16, 2007 by and among Parent, Borrower, SPG-FCM Ventures, LLC, a
Delaware limited liability company, SPG-FCM Acquisition, Inc., a Delaware
corporation, and SPG-FCM Acquisition, L.P., a Delaware limited partnership, as
such agreement may be amended, supplemented, or otherwise modified from time to
time.

 

24



--------------------------------------------------------------------------------

“Minority Holdings” means any partnership, joint venture, corporation, limited
liability company or other business association, Capital Stock of which is held
or owned (directly or indirectly) by, but is not a Subsidiary of, any of
Borrower, Parent or its Subsidiaries.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit K, as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means the National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent, Borrower and their Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by any Group Member from such Asset Sale, minus
(ii) any (a) real estate transfer taxes, (b) direct transaction costs (including
fees and expenses of brokers, attorneys and consultants) paid or payable as a
result of such Asset Sale, and (c) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the Capital Stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received any Group Member (a) under any casualty insurance
policy in respect of a covered loss thereunder or (b) as a result of the taking
of any assets of any Group Member by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) any actual
and reasonable costs incurred and paid or payable by any Group Member in
connection with (a) the adjustment or settlement of any claims of any Group
Member in respect thereof, (b) restoration work to the extent required by any
casualty insurance policy or as a result of a condemnation and (c) any amounts
paid or required to be paid to the holders of any Indebtedness secured by the
assets subject to any such casualty or condemnation event.

 

25



--------------------------------------------------------------------------------

“Net Operating Income” means, for any period for any property, the amount
(excluding Management Fee Income) equal to:

(i) the total of all revenues, fees and other income in connection with the
operation, maintenance and management of the businesses of the Group Members,
computed in accordance with the methodology used in preparing Schedule I,
received or recorded by Borrower, or to the extent Allocable to Borrower, each
other Group Member; minus

(ii) the total of all expenditures in connection with the operation, maintenance
and management of the businesses of the Group Members, computed in accordance
with the methodology used in preparing Schedule I, incurred or recorded by
Borrower, or to the extent Allocable to Borrower, each other Group Member;

provided, that for purposes of this Agreement, “Net Operating Income” is accrual
based, but is a non-GAAP measure that does not include straight-line rents or
FAS 141 adjustments, other Specified Rent Adjustments and foreign income,
withholding or value added tax relating to the acquisition, development or
construction of a related project.

“Net Worth” means the amount, on any date of determination, equal to Total Asset
Value less Total Indebtedness.

“Non-Consenting Lender” as defined in Section 2.18.

“Non-Foreclosable Pledge Agreement” means each non-foreclosable pledge
agreement, executed by Borrower and certain Guarantors party thereto
substantially in the form of Exhibit I-2, as it may be amended, supplemented or
otherwise modified from time to time.

“Non-US Lender” as defined in Section 2.16(c).

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Nonpublic Side Lender” means each Lender that is not a Public Side Lender.

“Note” means, collectively, the Term Loan Notes and the Revolving Loan Notes.

“Obligations” means all obligations of every nature of each Credit Party under
the Credit Documents, including obligations from time to time owed thereunder to
Agents (including former Agents), the Lenders or any of them, all Indemnitees
and Lender Counterparties, under any Credit Document or Hedge Agreement, whether
for

 

26



--------------------------------------------------------------------------------

principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Hedge Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended (including
any certificates of designations), and its bylaws, as amended, (ii) with respect
to any limited partnership, its certificate of limited partnership, as amended,
and its partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any
limited liability company, its articles of organization or certificate of
formation, as amended, and its operating agreement or limited liability company
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Parent” as defined in the preamble hereto.

“Parent Subordinated Indebtedness” means the subordinated Indebtedness of Parent
in an aggregate face amount not exceeding $175 million incurred pursuant to
those certain subordinated notes payable to Colony Xanadu Stock II, LLC and
Colony Xanadu Stock III, LLC, dated as of November 22, 2006.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permit” means any permit, consent, approval, authorization, license, variance,
certificate of occupancy or permission required from any Person pursuant to
Requirements of Law, including any Governmental Authorization.

“Permitted Dispositions” as defined in Section 2.10(a).

“Permitted Leases” means leases or subleases (including ground leases and
licenses and other occupancy agreements) (i) entered into in the ordinary course
of business by any Group Member, in each case, on an arms’ length basis and on
terms which do not materially impair the interests of such Group Member in the
Property subject thereto or the value of such Property or (ii) are otherwise
approved by Administrative Agent.

 

27



--------------------------------------------------------------------------------

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(o).

“Pledge Agreements” means, collectively, the Pledge and Security Agreement and
the Non-Foreclosable Pledge Agreements.

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of
Exhibit I-1, as it may be amended, supplemented or otherwise modified from time
to time.

“Potential Tax Payment” means that certain contingent liability in an amount not
to exceed $12,000,000, as identified by the Borrower to Administrative Agent
prior to the Closing Date.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender, by (ii) the aggregate Term
Loan Exposure of all Lenders; (b) with respect to all payments, computations and
other matters relating to the Revolving Commitment or Revolving Loans of any
Revolving Lender, the percentage obtained by dividing (i) the Revolving Loan
Exposure of that Revolving Lender, by (ii) the aggregate Revolving Loan Exposure
of all Revolving Lenders; and (c) for all other purposes with respect to each
Lender, the percentage obtained by dividing (i) the Exposure of that Lender by
(ii) the Aggregate Exposure.

 

28



--------------------------------------------------------------------------------

“Property” means any Real Estate Asset or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any Group
Member (including any surface water thereon or adjacent thereto, and soil and
groundwater thereunder).F

“Public Side” means with respect to the Lenders and participants, any Lender or
participant that, pursuant to this Agreement, is not permitted to receive any
material Nonpublic Information with respect to the Parent and its Subsidiaries.

“Qualified Manager” means a Person that is a reputable and experienced
professional management company of first class, full service properties of the
nature of the Real Estate Assets of the Group Members and manages or operates at
least 5,000,000 square feet of gross leaseable area of commercial space.

“Qualified Replacement Agent” means a Person that (i) is a commercial bank of
nationally recognized standing or an investment bank, that is in the business of
extending credit or buying loans and customarily acts in the capacity of an
administrative agent in syndicated loan financings and (ii) is not and will not,
directly or indirectly through any Affiliate or other Person be a purchaser in
any M&A Transaction.

“Real Estate Asset” means all of the present and future right, title and
interest (including, without limitation, any leasehold interests) of the
Controlled Group Members in (i) any plots, pieces or parcels of land, (ii) any
Improvements of every nature whatsoever (the rights and interests described in
clauses (i) and (ii) above being the “Premises”), (iii) all easements, rights of
way, gores of land or any lands occupied by streets, ways, alleys, passages,
sewer rights, water courses, water rights and powers, and public places
adjoining such land, and any other interests in property constituting
appurtenances to the Premises, or which hereafter shall in any way belong,
relate or be appurtenant thereto, (iv) all hereditaments, gas, oil, minerals
(including any right to extract, sever and remove such gas, oil and minerals),
and easements, of every nature whatsoever, located in, on or benefiting the
Premises and (v) all other rights and privileges thereunto belonging or
appertaining and all extensions, additions, improvements, betterments, renewals,
substitutions and replacements to or of any of the rights and interests
described in clauses (iii) and (iv) above.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrances of the affected
real property.

 

29



--------------------------------------------------------------------------------

“Redevelopment Assets” means the redevelopment projects set forth on
Schedule VII.

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

“REIT Distributions” means the minimum amount necessary for Parent to maintain
its tax status as REIT.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Obligations” as defined in Section 9.9.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Reorganization” means any proceeding in respect of bankruptcy, insolvency,
winding up, receivership, dissolution or assignment for the benefit of
creditors, in each of the foregoing events whether under the Bankruptcy Code or
any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

30



--------------------------------------------------------------------------------

“Replacement Lender” as defined in Section 2.18.

“Requirements of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, rule or regulation, or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject including, without limitation, the Securities Act,
the Securities Exchange Act, Regulations D, T, U and X, ERISA, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, Americans
with Disabilities Act of 1990, and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or Permit and
Environmental Laws.

“Requisite Lenders” means one or more Lenders having or holding Exposures
representing more than 50% of the Aggregate Exposures.

“Restatement and Related Matters” means (i) the pending restatement of
Borrower’s and Parent’s historical financial statements described in Borrower’s
and Parent’s SEC Filings, the associated delay of filing Borrower’s and Parent’s
annual report on Form 10-K and quarterly reports on Form 10-Q and any Existing
Agreed Default, (ii) the informal and formal investigations initiated by the SEC
described in the SEC Filings, (iii) the review of Borrower’s and Parent’s
historical financial statements and transactions reflected therein by their
independent auditors described in the SEC Filings, (iv) the independent
investigation of Borrower’s and Parent’s historical financial statements and
transactions reflected therein by the audit committee and its counsel as
described in SEC Filings and (v) litigation by certain holders of securities of
Parent and the Borrower relating to the foregoing.

“Restricted Group Member” means any Group Member (other than Parent and
Borrower) that is prohibited by the terms of any Contractual Obligation or by
its Organizational Documents, in each case as in effect on the Closing Date,
from becoming a Guarantor.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Borrower or
Parent now or hereafter outstanding, except a dividend payable solely in shares
of Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Borrower or Parent
now or hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Borrower or Parent now or hereafter
outstanding; and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any subordinated Indebtedness (including the Parent Subordinated
Indebtedness); provided, that the Specified Stock Repurchase Payments shall not
constitute Restricted Payments for purposes of this Agreement.

 

31



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to any Lender, the obligation of such
Lender to make Revolving Loans pursuant to the terms and conditions of this
Agreement, which shall not exceed the principal amount set forth opposite such
Lender’s name under the column “Revolving Commitment” on the signature pages
hereof or in the Assignment Agreement by which it became (or becomes) a Lender,
as such may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment Agreement; and
“Revolving Commitments” means the aggregate principal amount of the Revolving
Commitments of all Lenders, which principal amount shall not exceed Three
Hundred Sixty Five Million, Three Hundred Eleven Thousand, Eight Hundred Twelve
Dollars and Eighteen Cents ($365,311,812.18), as such amount may be reduced from
time to time as provided in this Agreement.

“Revolving Commitment Period” means the period from the Closing Date, to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Maturity Date, (ii) the date the Commitments are permanently reduced to zero
pursuant to Section 2.9(b), and (iii) the date of the termination of the
Commitments pursuant to Section 8.1.

“Revolving Lender” means a Lender that has a Revolving Commitment or holds
Revolving Loans.

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the Revolving Commitment Termination Date, such
Lender’s Revolving Commitment; and (ii) after the Revolving Commitment
Termination Date, the aggregate outstanding principal amount of Revolving Loans
of such Lender.

“Revolving Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.1A.

“Revolving Loan Note” means, with respect to the Revolving Loans, a promissory
note in the form of Exhibit B-2, as each may be amended, supplemented or
otherwise modified from time to time.

“Riverside Property” means that certain parcel of land, and improvements
thereon, owned by Federated Department Stores, Inc. or an affiliate thereof,
located in Hackensack, New Jersey adjacent to the retail property known as “The
Shops at Riverside,” which parcel and improvements are presently operated as a
Bloomingdales Home Store.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

32



--------------------------------------------------------------------------------

“Scheduled Dispositions” means the Asset Sales described on Schedule 6.9.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” means Borrower’s and/or Parent’s public filings with the SEC prior
to the date hereof.

“Secured Indebtedness” means any Indebtedness of any Group Member secured by a
Lien on Property or other interests of any Group Member.

“Secured LTV Ratio” means, at any time, the ratio, expressed as a percentage, of
Total Secured Indebtedness to Total Asset Value at such time.

“Secured Parties” means, collectively, the Agents, the Lenders, the Lender
Counterparties and each other holder of an Obligation.

“Securities” means any Capital Stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Settlement Confirmation” as defined in Section 10.6(b).

“Settlement Service” as defined in Section 10.6(d).

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Parent on behalf of Parent and Borrower substantially in the form of
Exhibit G-2.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay

 

33



--------------------------------------------------------------------------------

such debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (provided that such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Development Assets” means the development projects at Block 37, Del
Amo and the Riverside Property.

“Specified Development Assets Report” means a report showing for each Specified
Development Asset, by line item, (a) the original budget for such project,
(b) any subsequent revisions to such budget, (c) the current budget for such
project and (d) costs incurred or amounts spent in excess of $500,000 for such
project; provided, that Borrower shall maintain reasonable support detail,
including vendor names and invoice numbers, dates and amounts to facilitate
review of the report by Administrative Agent or its agents or representatives.

“Specified Indebtedness” means, as applied to any Person (without duplication,
and in each case, excluding the Existing Preferred Interests):

(i) all indebtedness for borrowed money;

(ii) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP and the
present value of future rental payments under all synthetic leases;

(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; and

(iv) all obligations of such Person in respect of any exchange traded or over
the counter derivative transaction (including any Interest Rate Agreement and
Currency Agreement), whether entered into for hedging or speculative purposes,
calculated at the Swap Termination Value thereof.

“Specified Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief operating officer, one of its executive vice presidents (or the
equivalent thereof), chief financial officer or treasurer.

“Specified Rent Adjustments” means non-cash adjustments to rent related to
amortization of tenant improvements that may result during the restatement of
Borrower’s historical financial statements which are (i) required to be
accounted for as tenant inducements in accordance with GAAP and (ii) actually
used for tenant improvements, in an aggregate amount for all such Specified Rent
Adjustments not to exceed $6,000,000.

 

34



--------------------------------------------------------------------------------

“Specified Stock Repurchase Payments” means payments made by or on behalf of
Parent (or dividends or other distributions by Borrower to Parent for purposes
of making such payments) in an aggregate amount made for the purpose of
repurchasing Capital Stock from present and former officers and employees to
enable such Persons and/or Parent to satisfy their withholding or other tax
obligations upon (i) the exercise of stock options granted to them pursuant to
Parent’s equity plans in effect on or prior to the date hereof or (ii) the
lapsing of restrictions with respect to the vesting of Parent’s Capital Stock
issued pursuant to Parent’s equity plans in effect on or prior to the date
hereof.

“SPG” as defined in the Preamble hereto.

“Standstill Period” means the period commencing on the date an Involuntary Event
of Default occurs and ending on the earliest of:

(i) the occurrence of a Termination Event;

(ii) the occurrence of an Event of Default specified in Section 8.1(f) or
8.1(g);

(iii) the occurrence of an Event of Default specified in Section 8.1(b) and the
holder of such Specified Indebtedness giving rise to such Event of Default shall
have accelerated the obligations in connection with such Specified Indebtedness
or taken any other action to exercise remedies in connection therewith;

(iv) the date such Involuntary Event of Default is cured or waived in writing;

(v) 60 days after the Merger Effective Time (as defined in the Merger
Agreement); and

(vi) the Maturity Date.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of Capital Stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

35



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any exchange traded or over the
counter derivative transaction (including any Interest Rate Agreement and
Currency Agreement) after taking into account the effect of any legally
enforceable netting agreement relating to such derivative transaction, (a) for
any date on or after the date such derivative transaction has been closed out
and a termination value determined in accordance therewith, such termination
value, and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value for such derivative
transaction, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such derivative
transactions (which may include any Agent or any Lender).

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by any
Governmental Authority and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business (without regard to the transactions contemplated under this
Agreement) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).

“Terminated Lender” as defined in Section 2.18.

“Termination Date” means the date on which a Termination Event occurs.

“Termination Event” means the termination of the Merger Agreement pursuant to
Section 7.1 of the Merger Agreement.

“Term Loan” means a term loan made by a Lender having Term Loan Commitment to
Borrower pursuant to Section 2.1(a).

“Term Loan Commitment” means, with respect to any Lender, the obligation of such
Lender to make Term Loans pursuant to the terms and conditions of this
Agreement, which shall not exceed the principal amount set forth opposite such
Lender’s name under the column “Term Loan Commitment” on the signature pages
hereof or in the Assignment Agreement by which it became (or becomes) a Lender,
as such may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment Agreement; and “Term
Loan Commitments” means the aggregate principal amount of the Term Loan
Commitments of all Lenders, which principal amount shall not exceed One Billion,
One Hundred Eighty Seven Million, Six Hundred Eighty-Eight Thousand, One Hundred
Eighty-Seven Dollars and Eighty Two Cents ($1,187,688,187.82), as such amount
may be reduced from time to time as provided in this Agreement.

 

36



--------------------------------------------------------------------------------

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender.

“Term Loan Note” means, with respect to the Term Loans, a promissory note in the
form of Exhibit B-1, as each may be amended, supplemented or otherwise modified
from time to time.

“Title Policy” as defined in Schedule 5.14.

“Total Asset Value” means, at any date, with respect to Borrower and, to the
extent Allocable to Borrower, each other Group Member, the sum (without
duplication) of:

(i)(a) Net Operating Income for the most recently ended trailing twelve month
period divided by (b) the applicable Capitalization Rate;

(ii) unrestricted Cash and Cash Equivalents;

(iii) 100% of Investments in Redevelopment Assets; and

(iv) 100% of Investments in Development Assets.

“Total Indebtedness” means, at any date, with respect to Parent and Borrower
and, to the extent Allocable to Borrower, each other Group Member, all
indebtedness, including contingent liabilities, which are or would be required
to be recorded as indebtedness on a balance sheet of such Group Member in
accordance with GAAP, other than Existing Preferred Interests and the CVS
Portfolio Debt; provided, that it is acknowledged and agreed that letters of
credit that are cash collateralized in full shall not constitute indebtedness
for purposes of calculating Total Indebtedness.

“Total Secured Indebtedness” means, at any date, the amount equal to (i) Total
Indebtedness that is Secured Indebtedness minus (ii) the aggregate outstanding
principal amount of the Loans.

“Total Utilization” means, as at any date of determination, the aggregate
principal amount of all outstanding Revolving Loans.

“Type of Loan” means either a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

37



--------------------------------------------------------------------------------

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Borrower in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by any Credit Party to Lenders pursuant to
Sections 5.1(b) and (c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation.

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

SECTION 2. LOANS

2.1 Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender having a Term Loan Commitment severally agrees to make, on the Closing
Date, a Term Loan to Borrower in an amount equal to such Lender’s Term Loan
Commitment. Borrower may make only one borrowing under the Term Loan Commitment,
which borrowing shall be on the Closing Date. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.9 and 2.10, all amounts owed hereunder with respect to the Term
Loans shall be paid in full no later than the Maturity Date. The Term Loan
Commitment of each Lender having a Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall have delivered to Administrative Agent a fully executed
Funding Notice for the borrowing of the Term Loans no later than three Business
Days prior to the Closing Date (or such shorter period as Administrative Agent
may agree). Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender having a Term Loan
Commitment of the proposed borrowing.

 

38



--------------------------------------------------------------------------------

(ii) Each Lender having a Term Loan Commitment shall make its Term Loan to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the net
proceeds of the Term Loans available to Borrower on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Term
Loans received by Administrative Agent from Lenders having a Term Loan
Commitment to be credited to such accounts of Borrower or as otherwise directed
by Borrower.

 

  2.1A Revolving Loans.

(a) Commitments. During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Revolving Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided that, after giving effect to the making of such
Revolving Loans in no event shall the Total Utilization exceed the Revolving
Commitments at such time. Amounts borrowed pursuant to this Section 2.1A (a) may
be repaid and reborrowed during the Revolving Commitment Period. Each Revolving
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans shall be paid in full no later than the
Maturity Date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Revolving Loans shall be in an aggregate minimum amount of $3,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Whenever Borrower desires that the Revolving Lenders make Revolving Loans,
Borrower shall deliver to Administrative Agent a fully executed Funding Notice
no later than 11:00 a.m. (New York City time) at least five Business Days in
advance of the proposed Credit Date.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Revolving Lender’s Pro Rata Share thereof, if
any, together with the applicable interest rate, shall be provided by
Administrative Agent to each applicable Revolving Lender with reasonable
promptness.

(iv) Each Revolving Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Administrative Agent shall make the
proceeds of such Revolving Loans available to Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Revolving Loans received by Administrative Agent from Revolving Lenders
to be credited to such accounts of Borrower or as otherwise directed by
Borrower.

 

39



--------------------------------------------------------------------------------

2.2 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify applicable Borrower and such Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Loans. Nothing in this Section 2.2(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.

2.3 Use of Proceeds The proceeds of the Term Loans shall be applied by Borrowers
(i) to prepay in full the outstanding obligations of Borrower under the Existing
Credit Agreement and to cash collateralize letters of credit outstanding
pursuant thereto and (ii) to pay fees and expenses in connection with this
Agreement and the transactions contemplated hereby (including without
limitation, any breakup or termination fees). The proceeds of the Revolving
Loans shall be applied by Borrower to provide for the ongoing working capital
requirements and general corporate purposes of each Controlled Group Member and,
where applicable, each Minority Holding in accordance with Section 5.20. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
or to violate the Exchange Act.

 

40



--------------------------------------------------------------------------------

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitment or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitment and the Loans of each Lender
from time to time (the “Register”). The Register, as in effect at the close of
business on the preceding Business Day, shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice and Administrative Agent will provide, promptly
following the written request of Borrower (but not more than once per month), a
copy of such Register to Borrower. Administrative Agent shall record, or shall
cause to be recorded, in the Register the Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitment or Borrower’s Obligations
in respect of the Loans. Borrower hereby designates the Administrative Agent to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.4, and Borrower hereby agrees that, to the extent
that the Administrative Agent serves in such capacity, the Administrative Agent
and its officers, directors, employees, agents, subagents and Affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, applicable Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s’ receipt of such notice) a Note or Notes to evidence such
Lender’s Loan.

2.5 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof at the Adjusted Eurodollar Rate plus the
Applicable Margin; provided, however, that if any Loan becomes a Base Rate Loan
under this Agreement, such Loan shall bear interest at the Base Rate plus the
Applicable Margin minus 100 basis points.

 

41



--------------------------------------------------------------------------------

(b) As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.

(c) Interest payable pursuant to Section 2.5(a) shall be computed on the basis
of a 360-day year (provided that for any Base Rate Loans interest shall be
calculated on the basis of a 365-day or 366-day year), in each case for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Loan,
the last Interest Payment Date with respect to such Loan or, with respect to a
Base Rate Loan being mandatory converted from a Eurodollar Rate Loan, the date
of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the case
may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded.

(d) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis on and to the last day of each Interest Period (or in the case
of any Base Rate Loan, month) most recently ended prior to such payment date and
shall be payable in arrears on each Interest Payment Date, (ii) shall accrue on
a daily basis and shall be payable in arrears upon any prepayment of that Loan,
whether voluntary or mandatory, to the extent accrued on the amount being
prepaid, and (iii) shall accrue on a daily basis and shall be payable in arrears
on the Maturity Date. With respect to any accrued interest payable on an
Interest Payment Date, Borrower may elect to make such payment of interest by
adding the amount of such payment to the principal amount of the Loans (the
“Capitalized Portion”). Borrower may make such election by giving Administrative
Agent notice of such election at least five Business Days prior to the
applicable Interest Payment Date. Borrower agrees that the Applicable Margin
with respect to the Capitalized Portion of the Loans shall be increased by an
additional 3.00% per annum.

2.6 Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or, to the
extent overdue, other amounts owed hereunder or under the other Credit
Documents, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 3.00% per annum in excess of the interest
rate otherwise payable hereunder with respect to the applicable Loans. Payment
or acceptance of the increased rates of interest provided for in this
Section 2.6 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

42



--------------------------------------------------------------------------------

2.7 Fees. Borrower agrees to pay to the Initial Lender its Pro Rata Share of
(A) a closing fee (the “Closing Fee”) equal to 1% of the Aggregate Loan Amount,
100% of which shall be payable on the Closing Date and (B) a funding fee (the
“Funding Fee,” and, together with the Closing Fee, the “Fees”) equal to 0.5% of
the Aggregate Loan Amount, 100% of which shall be payable on the earliest of
(i) the date that is six (6) months from the execution of the Merger Agreement,
(ii) the Merger Effective Time (as defined in the Merger Agreement), and
(iii) the date on which the Merger Agreement is terminated and the principal
amount of all Loans is repaid in full; provided, however, that in the event that
the Initial Lender or any of such Initial Lender's Affiliates participates in
any refinancing of the Obligations, 50% of such Initial Lender's Pro Rata Share
of the Funding Fee shall be refunded to the Borrower; and provided further, that
for the avoidance of doubt, the right to receive any and all such fees (which
right shall include the obligation to refund any such fees in accordance with
this Section 2.7) shall be freely assignable by the Initial Lender to any
assignee of Loans therefrom in accordance with Section 10.6.

2.8 Maturity.

(a) Maturity Date. The Loans together with all other Obligations outstanding on
the Maturity Date shall be due and payable on the Maturity Date.

2.9 Voluntary Prepayments; Commitment Reductions; Deemed Repayments.

(a) Voluntary Prepayments.

(i) Any time and from time to time with respect to any Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(ii) All such prepayments shall be made upon not less than three Business Days’
prior written or telephonic notice given to Administrative Agent by 12:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice for Loans, by telefacsimile
or telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.11(a).

 

43



--------------------------------------------------------------------------------

(b) Voluntary Revolving Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization at the time of such proposed
termination or reduction; provided that, any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

(c) Deemed Repayment. Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, any provisions regarding prepayment
and application of payments), in the event that any amounts owing by the
Borrower under this Agreement are “forgiven” (such amounts, the “Subject
Amounts”) as contemplated by Section 5.16 of the Merger Agreement, any such
Subject Amounts shall be deemed to be forgiven by SPG solely with respect to
Term Loans held by it, and shall reduce the total amount of Term Loans then
outstanding held by SPG. For the avoidance of doubt, any “forgiveness” of the
Subject Amounts contemplated by Section 5.16 of the Merger Agreement and this
Section 2.9(c) shall have no effect on any other Loans not so forgiven.

2.10 Mandatory Prepayments.

(a) Asset Sales. No later than the first Business Day following the date of
receipt by Parent, any of its Subsidiaries or any Cash Controlled Minority
Holding of any Net Asset Sale Proceeds received in excess of $5,000,000 for any
Asset Sale (in a single transaction or a series of related transactions) or in
excess of $10,000,000 in the aggregate for all such Asset Sales during any
Fiscal Year, unless otherwise agreed in writing by the Requisite Lenders,
Borrower shall prepay the Loans as set forth in Section 2.11(b) in an aggregate
amount equal to such Net Asset Sale Proceeds (or, in the case of any
non-wholly-owned Subsidiary or Cash Controlled Minority Holding, to the extent
of Borrower’s direct or indirect interest therein); provided, however, that so
long as no Default or Event of Default is continuing, Net Asset Sale Proceeds
(or Borrower’s direct or indirect interest therein, as applicable) from
individual Asset Sales in the ordinary course (including out parcel sales) not
exceeding $10,000,000 individually or $30,000,000 in the aggregate may be
reinvested in accordance with the Approved Budget within 90 days of receipt
thereof (such Asset Sales within such limitations, the “Permitted
Dispositions”).

 

44



--------------------------------------------------------------------------------

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Parent, any of its Subsidiaries or any Cash
Controlled Minority Holding, or any Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, unless otherwise agreed in writing by
Administrative Agent, Borrower shall prepay the Loans as set forth in
Section 2.11(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds (or, in the case of any non-wholly-owned Subsidiary or Controlled
Minority Holding, to the extent of Borrower’s direct or indirect interest
therein); provided that, (i) to the extent that Borrower is under a Contractual
Obligation to repair, restore or replace the applicable asset for which such Net
Insurance/Condemnation Proceeds have been received, such proceeds may be applied
to the extent necessary under the such Contractual Obligation to provide for
such repair, restoration or replacement, as the case may be and (ii) so long as
no Default or Event of Default is continuing to the extent that aggregate Net
Insurance/Condemnation Proceeds with respect to any applicable asset does not
represent more than 25% (or such higher percentage as Administrative Agent may
approve) of the fair market value of the applicable asset prior to the relevant
event, such Net Insurance/Condemnation Proceeds may be applied within 365 days
of receipt thereof to repair, restore or replace the applicable asset.

(c) Issuance of Equity Securities. No later than the first Business Day
following the date of receipt by Parent, any of its Subsidiaries or any Cash
Controlled Minority Holding of any Cash proceeds from a capital contribution to,
or the issuance of any Capital Stock of, Parent, any of its Subsidiaries or any
Minority Holding (except (so long as no Default or Event of Default has occurred
and is continuing) pursuant to any employee stock or stock option compensation
plan existing prior to the Closing Date), unless otherwise agreed in writing by
the Requisite Lenders, Borrower shall prepay the Loans as set forth in
Section 2.11(b) in an aggregate amount equal to 100% of such proceeds (or, in
the case of any non-wholly-owned Subsidiary or Controlled Minority Holding, to
the extent of Borrower’s direct or indirect interest therein), net of
underwriting discounts and commissions and other reasonable costs and expenses
directly incurred in connection therewith, including reasonable legal fees and
expenses.

(d) Issuance of Debt. No later than the first Business Day following the date of
receipt by Parent, any of its Subsidiaries or any Cash Controlled Minority
Holding of any Cash proceeds from the incurrence of any Indebtedness for
borrowed money of Parent, any of its Subsidiaries or any Minority Holding,
unless otherwise agreed in writing by the Requisite Lenders, Borrowers shall
prepay the Loans as set forth in Section 2.11(b) in an aggregate amount equal to
100% of such proceeds (or, in the case of any non-wholly-owned Subsidiary or
Controlled Minority Holding, to the extent of Borrower’s direct or indirect
interest therein), net of underwriting discounts and commissions and other
reasonable costs and expenses directly incurred in connection therewith,
including reasonable legal fees and expenses; provided, however, that the
requirements of this Section 2.10(d) shall not apply to proceeds of Indebtedness
permitted to be incurred pursuant to Section 6.1.

 

45



--------------------------------------------------------------------------------

(e) Change of Control. Immediately upon a Change of Control, Borrower shall
prepay the Loans in full, together with all other Obligations under the Credit
Documents, and the Commitments shall terminate.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.10(a) through 2.10(d), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

(g) Net Proceeds Calculation. Notwithstanding the other provisions of this
Section 2.10, any prepayment of the Loans required pursuant to Sections 2.10(a),
(b), (c) or (d) shall be net of any accrued interest and fees then payable
pursuant to the Credit Documents and any amounts payable pursuant to
Section 2.14(c), in each case as a result thereof.

2.11 Application of Prepayments.

(a) Application of Voluntary Prepayments. Any prepayment of any Loan pursuant to
Section 2.9(a) shall be applied as specified by Borrower in the applicable
notice of prepayment; provided, in the event Borrower fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied
as follows:

(i) first, to prepay outstanding Revolving Loans (excluding the Capitalized
Portion thereof) to the full extent thereof (without a corresponding reduction
of the Revolving Commitments);

(ii) second, to prepay the Term Loans (excluding the Capitalized Portion
thereof), on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof); and

(iii) third, to prepay the Capitalized Portion of the Loans.

(b) Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Sections 2.10(a) through 2.10(d) shall be applied to prepay the
Loans as follows:

(i) first, to prepay the Term Loans (excluding the Capitalized Portion thereof)
on a pro rata basis (in accordance with the respective outstanding principal
amounts thereof);

 

46



--------------------------------------------------------------------------------

(ii) second, to prepay Revolving Loans (excluding the Capitalized Portion
thereof) to the full extent thereof (without a corresponding reduction of the
Revolving Commitments); and

(iii) third, to prepay the Capitalized Portion of the Loans.

2.12 General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by applicable Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid (together with
any fees then payable under the Credit Documents).

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d) [Intentionally Omitted.].

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) [Intentionally Omitted.].

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but (unless otherwise permitted by Administrative Agent)
in no event less than the period from the

 

47



--------------------------------------------------------------------------------

date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.6 from the date such amount was due and payable
until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

2.13 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by such Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.

2.14 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of

 

48



--------------------------------------------------------------------------------

Adjusted Eurodollar Rate, Administrative Agent shall on such date give notice
(by telefacsimile or by telephone confirmed in writing) to Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice given by Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by such Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice, the Affected Lender shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice, Borrower shall have the option, subject to the provisions of
Section 2.14(c), to rescind such Funding Notice as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.14(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable

 

49



--------------------------------------------------------------------------------

losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.

2.15 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit,

 

50



--------------------------------------------------------------------------------

compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, applicable Borrower shall promptly pay
to such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.15(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or other obligations hereunder with respect to the Loans
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, applicable Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such controlling corporation on an after-tax basis for such reduction. Such
Lender shall deliver to such Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.15(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

2.16 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent

 

51



--------------------------------------------------------------------------------

required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: (i) Borrower shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as either
Borrower becomes aware of it; (ii) Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender; (iii) the
sum payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender under clause (iii) above except to the extent that any
change after the date hereof (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for United States federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly

 

52



--------------------------------------------------------------------------------

executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver either Internal Revenue Service Form
W-8ECI pursuant to clause (i) above, a Certificate re Non-Bank Status together
with two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents. Each
Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.16(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence. Borrower
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.16(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.16(c), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.16(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.16(c) shall relieve applicable
Borrower of its obligation to pay any additional amounts pursuant this
Section 2.15 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

2.17 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender to receive payments under Section 2.14, 2.15 or 2.16, it will, to the
extent not inconsistent

 

53



--------------------------------------------------------------------------------

with the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.14, 2.15,
or 2.16 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Loans or the interests of such
Lender; provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.17 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.17 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.18 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.14, 2.15, or 2.16, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal, or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitment, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the Terminated Lender; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.14(c), 2.15
or 2.16; or otherwise as if it were a prepayment and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

54



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Except as permitted to be delivered at a later date
pursuant to Section 5.14, Administrative Agent shall have received sufficient
copies of each Credit Document (including (i) fully executed and notarized
Mortgages, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Real Estate Asset listed on Schedule
3.1 (each, a “Closing Date Mortgaged Property”), and (ii) Revolving Loan Notes
and Term Loan Notes but specifically excluding any Non-Forecloseable Pledge
Agreement)) executed and delivered by each applicable Credit Party for each
Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received: (i) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, in the case of the Parent and the
Borrower, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Document to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Credit Party as may be
reasonably required for approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date (or
thereafter, as applicable), certified as of the Closing Date by such Credit
Party’s secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) or Borrower shall have ordered from
the appropriate sources for expedited delivery, a good standing certificate from
the applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction to which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date.

(c) Intentionally Omitted.

(d) Existing Indebtedness. On the Closing Date, Parent and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness with the proceeds of the
Loans hereunder and (ii) received a payoff letter from Brookfield Asset
Management, Inc. setting forth the total amount required to satisfy the Existing
Credit Agreement in full and terminate such agreement.

(e) Governmental Authorizations and Consents. Except as would not reasonably be
expected to result in a Material Adverse Change, each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons in
each

 

55



--------------------------------------------------------------------------------

case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. Except as would not reasonably be expected to result in a
Material Adverse Change, all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired (it being understood that the fulfillment of the
condition precedent in this Section 3.1(e) shall not relate to the Merger
Agreement or any of the transactions contemplated thereby).

(f) Intentionally Omitted.

(g) Intentionally Omitted.

(h) Intentionally Omitted.

(i) Intentionally Omitted.

(j) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Hogan & Hartson LLP, and Willkie Farr & Gallagher LLP, counsel for the Credit
Parties, as to the following items for each Credit Party (unless otherwise
noted), dated as of the Closing Date (and each Credit Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders): (i) due
authorization to enter into, and delivery of, the Credit Documents by Parent,
Borrower and each other Credit Party that is a subsidiary of the Borrower);
(ii) legality of the Credit Documents; (iii) validity, enforceability, and
binding effect of the Credit Documents; and (iv) with respect to Parent,
Borrower, and any other Credit Party that is the direct or indirect owner of
equity interests in the properties listed on Schedule 3.1(j), no violation of
law or conflict with other agreements to which such Credit Party is party or the
properties listed on Schedule 3.1(j) are bound (it being understood that
opinions substantially in the form and scope issued in connection with the
Existing Credit Agreement, subject to any adjustments to take into account the
results of due diligence, shall satisfy the requirements of this Section 3.1(j),
unless otherwise permitted to be delivered after the Closing Date pursuant to
Schedule 5.14).

(k) Fees and Expenses. Borrower shall have paid to Administrative Agent the fees
and expenses payable on the Closing Date pursuant to the provisions of this
Agreement.

(l) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate.

 

56



--------------------------------------------------------------------------------

(m) Closing Date Certificate. Parent and Borrower shall have delivered to
Administrative Agent an executed Closing Date Certificate, together with all
attachments thereto.

(n) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice at least two Business Days prior to the Closing
Date unless otherwise agreed to by Administrative Agent.

(o) Approved Budget. Administrative Agent shall have received an Approved Budget
in form and substance substantially the same as that approved by SPG on the date
on which the Merger Agreement was executed and delivered.

(p) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
singly or in the aggregate, materially impairs the proposed financing hereunder,
or except as set forth on Schedule 4.12, that has resulted or would reasonably
be expected to result in a Material Adverse Change.

(q) No Indebtedness or Liens. Except as would not cause the Standstill Period to
not be in effect, No Controlled Group Member shall have any Indebtedness or
Liens on the Closing Date other than pursuant to the Credit Documents or as
otherwise expressly permitted hereunder pursuant to Sections 6.1, 6.2, and as
contemplated by Schedule 5.14, as applicable.

(r) Intentionally Omitted.

(s) No Violation of Applicable Laws. There shall not exist any violation of
applicable laws and regulations (including, without limitation, ERISA, margin
regulations and Environmental Laws) which would reasonably be expected to result
in a Material Adverse Change.

(t) Representations and Warranties. The representations and warranties contained
in the Merger Agreement shall be true and correct (without giving effect to any
“materiality” or Company Material Adverse Effect qualifier therein), (except to
the extent that any such representation or warranty, by its terms, is expressly
limited to a specific date, in which case, as of such specific date), except
where the failure of such representations and warranties to be true and correct
would not, individually or in the aggregate, reasonably be expected to
constitute a Company Material Adverse Effect.

(u) Merger Agreement. Administrative Agent shall have received an originally
executed and delivered Merger Agreement.

(v) No Defaults. No event shall have occurred and be continuing or would result
from the consummation of the Credit Extension that would constitute an Event of
Default in respect of which the Standstill Period is not in effect.

 

57



--------------------------------------------------------------------------------

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

3.2 Conditions to Each Revolving Loan. The obligation of each Lender to make any
Revolving Loan on any Credit Date (including the Closing Date) is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before such Credit Date:

(a) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice at least five Business Days prior to the Credit
Date unless otherwise agreed to by Administrative Agent;

(b) Officer’s Certificate. Parent and Borrower shall have delivered to
Administrative Agent an Officer’s Certificate pursuant to which a Specified
Officer of Parent and Borrower certifies that the conditions set forth under
this Section 3.2 have been satisfied.

(c) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
singly or in the aggregate, materially impairs the proposed financing hereunder,
or that has resulted or could reasonably be expected to result in a Material
Adverse Change.

(d) No Violation of Applicable Laws. There shall not exist any violation of
applicable laws and regulations (including, without limitation, ERISA, margin
regulations and Environmental Laws) which could reasonably be expected to result
in a Material Adverse Change;

(e) Perfection of Liens. Borrower shall have used commercially reasonably
efforts to provide “control” over all Control Accounts and Approved Deposit
Accounts to the Administrative Agent and to complete all other actions necessary
to obtain third party consents or agreements (provided that, in no event, shall
the Credit Parties be required to pay consent fees or otherwise compensate such
third parties in exchange for such consents or agreements) in connection with
perfecting the Lien of the Collateral Agent therein;

(f) Representations and Warranties.

(i) If such Credit Date is prior to the Termination Date, the representations
and warranties contained in the Merger Agreement shall be true and correct
(without giving effect to any “materiality” or Company Material Adverse Effect
qualifier therein), (except to the extent that any such representation or
warranty, by its terms, is expressly limited to a specific date, in which case,
as of such specific date), except where the failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
reasonably be expected to constitute a Company Material Adverse Effect; or

 

58



--------------------------------------------------------------------------------

(ii) If such Credit Date is on or after the Termination Date, the
representations and warranties contained herein shall be true and correct in all
material respects on and as of such Credit Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

(g) No Defaults.

(i) If such Credit Date is prior to the Termination Date, no event shall have
occurred and be continuing or would result from the consummation of the Credit
Extension that would constitute an Event of Default in respect of which the
Standstill Period is not in effect.

(ii) If such Credit Date is on or after the Termination Date, no event shall
have occurred and be continuing or would result from the consummation of the
Credit Extension that would constitute an Event of Default or a Default as of
such Credit Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender that the following statements are true and correct (it being understood
that none of the following statements shall relate to the Merger Agreement or
any of the transactions contemplated thereby):

4.1 Organization; Requisite Power and Authority; Qualification. Each Controlled
Group Member (a) is duly organized, validly existing and, to the extent
applicable in such jurisdiction, in good standing under the laws of its
jurisdiction of organization or formation as identified in Schedule 4.1, (b) has
all requisite corporate, limited liability, limited partnership or other similar
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Credit
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and, to the extent applicable in
such jurisdiction, in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except,
in the case of this clause (c), in any jurisdiction where the failure to be so
qualified or in good standing has not resulted in, and could not be reasonably
expected to result in, a Material Adverse Change.

4.2 Capital Stock and Ownership. The Capital Stock of each Controlled Group
Member has been duly authorized and validly issued and, in the case of any
Capital Stock of any corporation, is fully paid and non-assessable. Except as
set forth on

 

59



--------------------------------------------------------------------------------

Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which each Controlled Group Member is a
party requiring, and there is no membership interest or other Capital Stock of
each Controlled Group Member outstanding which upon conversion or exchange would
require, the issuance by any Controlled Group Member of any additional
membership interests or other Capital Stock of such Controlled Group Member or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
Controlled Group Member. Schedule 4.2 correctly sets forth the ownership
interest of each Controlled Group Member in their respective Subsidiaries and
Minority Holdings as of the date hereof.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any Requirements of Law (including each
Organizational Document) applicable to any Controlled Group Member or any order,
judgment or decree of any court or other agency of government binding on any
Controlled Group Member; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation, except to the extent that (i) such Contractual Obligations are not
material to the Controlled Group Members taken as a whole, (ii) no liability to
any Agent or Lender could result therefrom and (iii) no Material Adverse Change
could reasonably be expected to result therefrom; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Controlled Group Member (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Controlled Group
Member, except for such approvals or consents which will be obtained on or
before the Closing Date or in connection with the delivery of additional
Collateral following the Closing Date.

4.5 Consents. The execution, delivery and performance by Credit Parties of the
Credit Documents (including the Pledge Agreements) to which they are parties and
the consummation of the transactions contemplated by the Credit Documents do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority or any other
Person, other than (i) those listed on Schedule 4.5 that have been or will be,
prior to the Closing Date, obtained or made, copies of which have been or will
be delivered to Administrative Agent, and each of which on the Closing Date will
be in full force and effect and, with respect to the Collateral, filings and
recordings to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, (ii) filings to be made with the SEC in accordance with
applicable Requirements of Law and (iii) filings contemplated by the Collateral
Documents.

 

60



--------------------------------------------------------------------------------

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7 [Intentionally Omitted].

4.8 Approved Budget. On and as of the date hereof, the projections contained in
the Approved Budget are based on good faith estimates and assumptions believed
by Borrower’s management to be reasonable.

4.9 No Material Adverse Change. No event, circumstance or change has occurred
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Change.

4.10 No Restricted Payments. No Controlled Group Member has directly or
indirectly declared, ordered, paid or made, or set apart any sum or property
for, any Restricted Payment or agreed to do so, other than such payments made
prior to the Closing Date and except as are permitted to be made pursuant to
Section 5.20.

4.11 Insurance. The policies of insurance maintained by or for the benefit of
the Controlled Group Members, taken as a whole, including policies of public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance, are in full force and effect and
are of a nature and provide such coverage as is customarily carried by
businesses of equivalent size and character of Borrower and its Subsidiaries,
taken as a whole, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

4.12 Adverse Proceedings; Etc. Except as set forth on Schedule 4.12, there are
no Adverse Proceedings, individually or in the aggregate, that could (in the
reasonable business judgment of Borrower given the relevant circumstances)
reasonably be expected to result in a Material Adverse Change. No Controlled
Group Member (a) is in violation of any Requirements of Law (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

4.13 Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of each Controlled Group Member required to be filed by any
of them have been timely filed (or extensions have been obtained), such returns
are complete and correct in all material respects and all taxes shown on such
tax returns to be

 

61



--------------------------------------------------------------------------------

due and payable and all assessments, fees and other governmental charges upon
the Controlled Group Members and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Borrower knows of no proposed material tax assessments of any
Controlled Group Member that could reasonably be expected to result in a
liability or obligation to pay taxes that is not permitted by Section 5.20.

4.14 Properties.

(a) Each Controlled Group Member has, except for (to the extent applicable)
Permitted Liens, (i) good, marketable, indefeasible and insurable title to (in
the case of fee interests in Real Estate Asset), (ii) valid leasehold interests
in (in the case of leasehold interests in real or personal property), including
pursuant to any ground lease, and (iii) good title to (in the case of all other
personal property), in each case, all of their respective Material Real Estate
Assets and other material properties and assets. Except as permitted by this
Agreement, all such Material Real Estate Assets and all other properties and
assets of the Controlled Group Members are free and clear of Liens other than
Permitted Liens.

(b) As of the date hereof, Schedule 4.14 contains a true, accurate and complete
list of the name and location of all Real Estate Assets, other than those Real
Estate Assets having a fair market value of less than (i) $10,000,000
individually and (ii) $35,000,000 in the aggregate.

4.15 Development and Redevelopment Projects. All material development and
redevelopment projects of the Group Members (taken as a whole) are listed on
Schedule 4.15 and, to the knowledge of Borrower, there are no adverse
circumstances or developments (other than generally applicable market
conditions) that would materially and adversely affect any such project other
than as disclosed to Administrative Agent prior to the date hereof.

4.16 Environmental Matters. No Controlled Group Member nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could (in the reasonable business
judgment of Borrower given the relevant circumstances) reasonably be expected to
result in a Material Adverse Change. Except as set forth on Schedule 4.16, to
the knowledge of any Specified Officer of any Controlled Group Member, no
Controlled Group Member has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. To each Controlled
Group Members’ knowledge, there have been, no conditions, occurrences, or
Hazardous Materials Activities which could (in the reasonable business judgment
of Borrower given the relevant circumstances) reasonably be expected to form the
basis of an Environmental Claim against any Controlled Group Member that,
individually or in the aggregate, could (in the reasonable business judgment of
Borrower given the relevant circumstances) reasonably be expected to result in a
Material Adverse

 

62



--------------------------------------------------------------------------------

Change. Except as set forth on Schedule 4.16, no Controlled Group Member’s
operations involves the transportation, treatment, storage or disposal of
hazardous waste requiring a permit under 40 C.F.R. Parts 260-270 or any state
equivalent. Except as set forth on Schedule 4.16, to each Control Group Members
knowledge, compliance with all current requirements pursuant to or under
Environmental Laws could not (in the reasonable business judgment of Borrower
given the relevant circumstances) be reasonably expected to result in,
individually or in the aggregate, a Material Adverse Change. To each Control
Group Member’s knowledge, no event or condition has occurred or is occurring
with respect to any Controlled Group Member relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has caused, or could (in the reasonable
business judgment of Borrower given the relevant circumstances) reasonably be
expected to result in, a Material Adverse Change.

4.17 No Defaults. Except for the Existing Agreed Defaults, no Controlled Group
Member is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except, in each case,
where such default or defaults, if any, could not reasonably be expected to
result in a Material Adverse Change.

4.18 Material Contracts. Schedule 4.18 contains a true, correct and complete
list of all the Material Contracts in effect on the date hereof, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder as of the date hereof that could
reasonably be expected to result in a Material Adverse Change.

4.19 Governmental Regulation. No Controlled Group Member is subject to
regulation under the (i) Public Utility Holding Company Act of 1935, as amended,
or, as the case may be, the Public Utility Holding Company Act of 2005, enacted
as part of the Energy Policy Act of 2005, Pub. L. No. 109-58 as codified at
§§ 1261 et seq., and the regulations adopted thereunder, as amended, (ii) the
Federal Power Act, (iii) the Investment Company Act of 1940 or (iv) under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. No Controlled Group Member is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.20 Margin Stock. No Controlled Group Member is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

 

63



--------------------------------------------------------------------------------

4.21 Employee Matters. No Controlled Group Member is engaged in any unfair labor
practice that could reasonably be expected to result in a Material Adverse
Change. Except as set forth on Schedule 4.21, there is (a) no unfair labor
practice complaint pending against any Controlled Group Member, or to the best
knowledge of each Controlled Group Member, threatened against any of them before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Controlled Group Member or to the best knowledge of each Controlled
Group Member, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving any Controlled Group Member, and (c) to the
best knowledge of each Controlled Group Member, no union representation question
existing with respect to the employees of any Controlled Group Member and, to
the best knowledge of each Controlled Group Member, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
is not reasonably likely to result in a Material Adverse Change.

4.22 Employee Benefit Plans. Schedule 4.22 sets forth, as of the Closing Date, a
list of all Employee Benefit Plans of each Controlled Group Member and each of
their respective ERISA Affiliates. Each Controlled Group Member and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed in all material respects all their
obligations under each Employee Benefit Plan. Each Employee Benefit Plan which
is intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by each Controlled Group Member any of their
ERISA Affiliates that could reasonably be expected to result in a Material
Adverse Change. No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to result in a Material Adverse Change. Except
to the extent required under Section 4980B of the Internal Revenue Code or
similar state laws or as set forth on Schedule 4.22, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Controlled Group Member or
any of their respective ERISA Affiliates. The present value of the aggregate
benefit liabilities under each Pension Plan sponsored, maintained or contributed
to by each Controlled Group Member or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of the Controlled Group Members and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the

 

64



--------------------------------------------------------------------------------

meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero. Each Controlled Group
Member and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan, except where such default could not reasonably be
expected to result in a Material Adverse Change.

4.23 Certain Fees. Except as otherwise disclosed, no broker’s or finder’s fee or
commission will be payable with respect to this Agreement or any of the
transactions contemplated hereby.

4.24 Solvency. Each of (i) Borrower, together with its Consolidated
Subsidiaries, and (ii) Parent, together with its Consolidated Subsidiaries, is
and, upon the incurrence of any Obligation by such Person, will be, Solvent.

4.25 Perfection of Security Interests. The Collateral Documents create valid
security interests in, and, subject to the completion of the matters specified
in paragraphs 1, 2, and 3 of Schedule 5.14, First Priority Liens on, the
Collateral covered thereby, which security interests and Liens are, to the
extent required under the Collateral Documents, perfected security interests and
Liens, prior to all other Liens (other than Permitted Liens).

4.26 Compliance with Statutes, Etc. Except in connection with the Restatement
and Related Matters, each Controlled Group Member is in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership of its Property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any Permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of any
Controlled Group Member), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

4.27 Disclosure. The written information (other than projections) prepared or
furnished by or on behalf of each Credit Party, and each representation and
warranty of any Credit Party contained in any Credit Document or in any other
documents, certificates or written statements furnished to Lenders by or on
behalf of any Credit Party for use in connection with the transactions
contemplated hereby, when taken as a whole (including public information filed
by Parent and Borrower with the SEC prior to the Closing Date, including with
respect to the planned restatement of the audited historical financial
statements of Parent and Borrower), does not contain any untrue statement of a
material fact or omit to state a material fact (known to any Credit Party, in
the case of any document not furnished by either of them) necessary in order to
make the information and statements contained herein or therein not materially
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and

 

65



--------------------------------------------------------------------------------

assumptions believed by Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. There are no facts
known to any Credit Party (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders (including
public information filed by Parent and Borrower with the SEC prior to the
Closing Date, including with respect to the planned restatement of the audited
historical financial statements of Parent and Borrower) for use in connection
with the transactions contemplated hereby.

4.28 Patriot Act. To the extent applicable, each Controlled Group Member is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries and Controlled Minority
Holdings to perform, all covenants in this Section 5.

5.1 Financial and Other Reports. Borrower will deliver to Administrative Agent:

(a) Monthly Reports. As soon as available, and in any event not later than 45
days after the end of each month after the Closing Date (in each case in
reasonable detail, together with a Financial Officer Certification), a report
setting forth: (A) (i) a statement of outstanding indebtedness and recorded
contingent liabilities as of Parent and its Consolidated Subsidiaries as at the
end of such month and (ii) following the filing with the SEC of the Completed
Financial Statements, the consolidated balance sheet of Parent and its
Subsidiaries and each other Group Member as at the end of such month; (B) for
each property listed under the heading “Properties” in Schedule I, the related
Net Operating Income, interest expense, Capital Expenditures, cash flow (after
interest expense and Capital Expenditures), in each case, for such month and for
the twelve-month period ending as of such month; (C) all unrestricted Cash and
Cash Equivalents of Parent and its Subsidiaries as at the end of such month;
(D) a report on

 

66



--------------------------------------------------------------------------------

compliance with (or variances from) the budget for such month, showing actual
and historical monthly income and expenditures (including scheduled or required
expenditures for each Development Asset and Redevelopment Asset) for such month,
together with and an explanation of any variances from the Approved Budget for
such month; and (E) a Specified Development Assets Report for such month.

(b) Quarterly Financial Statements. Following the filing with the SEC of the
Completed Financial Statements, as soon as available and in any event within 40
days after the end of each Fiscal Quarter, the Consolidated balance sheets of
Parent and its Subsidiaries as at the end of such Fiscal Quarter and the related
Consolidated statements of income, stockholders’ equity and cash flows of Parent
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto.

(c) Annual Financial Statements. Following the filing with the SEC of the
Completed Financial Statements, (i) the Consolidated balance sheets of Parent
and its Subsidiaries as at the end of such Fiscal Year and the related
Consolidated statements of income, stockholders’ equity and cash flows of Parent
and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; and (ii) with respect to such
Consolidated financial statements a report thereon of Ernst & Young LLP or other
independent certified public accountants of recognized national standing
selected by Parent, and reasonably satisfactory to Administrative Agent (which
report shall state that such Consolidated financial statements fairly present,
in all material respects, the Consolidated financial position of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with any restatements of financial statements from prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such Consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

(d) Compliance Certificate. Borrower shall deliver a Compliance Certificate
(including demonstrating compliance with the Financial Covenants set forth in
Section 6.8) within 45 days after the end of each month.

(e) Intentionally Omitted.

(f) Notice of Default; Material Adverse Change. Promptly upon any Specified
Officer of Parent or Borrower obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default; (ii) that any Person has
given any notice to any Controlled Group Member or taken any other action with
respect to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change (or series of related events or changes) that
has caused or evidences a Material

 

67



--------------------------------------------------------------------------------

Adverse Change, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto.

(g) Notice of Litigation. Promptly upon any Specified Officer of Parent or
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any material Adverse Proceeding not previously disclosed in writing by
Borrower to Administrative Agent, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), could be
reasonably expected to result in a Material Adverse Change, or seeks to enjoin
or otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably requested by
Administrative Agent to enable Lenders and their counsel to evaluate such
matters.

(h) ERISA. (i) Promptly upon any Specified Officer becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action any Controlled Group Member or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Controlled
Group Member or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
any Controlled Group Member or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request.

(i) Tenant Notifications. Borrower shall promptly notify Administrative Agent
upon any Specified Officer obtaining knowledge of the Reorganization or
cessation of operations of any tenant to which greater than 5% of Borrower’s
share of Consolidated minimum rent is attributable.

(j) Insurance Reports.

(i) With reasonable promptness following the request of the Administrative
Agent, a report in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
report by the Controlled Group Members and all material insurance coverage
planned to be maintained by Controlled Group Members during the period prior to
the Maturity Date.

(ii) Not later than 10 days prior to the expiration of any material insurance
policy of any Credit Party, an insurance certificate and other documentation in
form and substance reasonably satisfactory to Administrative Agent evidencing
that such Credit Party has obtained a new or replacement insurance policy and
that such policy meets the requirements of Section 5.6.

 

68



--------------------------------------------------------------------------------

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors of Parent or Borrower to the
extent not publicly announced.

(l) Notice Regarding Material Contracts and Joint Venture Agreements. Promptly,
and in any event on or prior to the date on which the monthly financial reports
of Parent and its Subsidiaries for the month in which any such event described
in this subsection (1) occurs are required to be delivered pursuant to
Section 5.1(a), (i) after (A) any Material Contract of any Controlled Group
Member is terminated or amended in a manner that is materially adverse to any
Controlled Group Member, as the case may be or (B) any new Material Contract is
entered into, a written statement describing such event, with copies of such
material amendments or new contracts, delivered to Administrative Agent and, if
applicable, an explanation of any actions being taken with respect thereto and
(ii) after any Controlled Group Member’s joint venture or similar agreement with
Kan Am or any other Person (that is not an Affiliate of Borrower) is materially
amended or modified, a copy of such amendment or modification.

(m) Information Regarding Collateral. Borrower will furnish to Collateral Agent
prompt written notice of any change (x) in any Credit Party’s corporate name or
jurisdiction of organization or formation, (y) in any Credit Party’s form of
legal organization or (z) in any Credit Party’s Federal Taxpayer Identification
Number. Borrower agrees not to effect or permit any change referred to in this
clause (m) unless all filings have been made under the Uniform Commercial Code
or otherwise that are required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral and for the Collateral Agent at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents.

(n) Other Information. (A) Promptly upon their becoming available, copies of
(i) all (A) financial statements, reports, notices and proxy statements (other
than changes to the schedule of partners of Borrower) sent or made available
generally by Parent or Borrower to its security holders acting in such capacity
or (B) financial reports and property operating reports by any other Controlled
Group Member to its security holders other than Parent or another Subsidiary of
Parent, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Controlled Group Member with any
securities exchange or with the Securities and Exchange Commission, (iii) all
press releases made available generally by Parent or Borrower to the public
concerning material developments in the business of the Group Members; provided,
that Borrower shall not be required to deliver copies of the foregoing if it has
notified Administrative Agent of the public filing thereof, and (B) such other
information and data with respect to Group Members as from time to time may be
reasonably requested by Administrative Agent or any Nonpublic Side Lender.

 

69



--------------------------------------------------------------------------------

(o) Identification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate in writing if such document or notice contains only
publicly available information and, unless so indicated, any such document or
notice will be assumed to contain Nonpublic Information. Parent, Borrower and
each Lender acknowledges that certain of the Lenders may be Public Side Lenders
and, if documents or notices required to be delivered pursuant to this
Section 5.1 or otherwise are being distributed through IntraLinks/IntraAgency or
another relevant website (the “Platform”), any document or notice which contains
Nonpublic Information (or is deemed to contain Nonpublic Information) shall not
be posted on that portion of the Platform designated for such Public Side
Lenders.

(p) [Intentionally Omitted].

(q) Financial Reports Provided to other Lenders. The Borrower shall provide to
the Administrative Agent, on the first Business Day of each week, a list of all
financial reports delivered to any holders of Indebtedness for borrowed money of
any Controlled Group Member which owns a Real Estate Asset. Upon request by the
Administrative Agent, the Borrower shall promptly deliver to the Administrative
Agent, a copy of all requested reports. To the extent not otherwise delivered
hereunder, the Borrower shall also promptly deliver to Administrative Agent,
upon receipt of notices of default or events of default from any holders of
Indebtedness for borrowed money of any Controlled Group Member which owns a Real
Estate Asset, a copy of such notice.

5.2 Existence Except as otherwise permitted under Section 6.9, (a) each Credit
Party will, and will cause each of its material Subsidiaries and material
Controlled Minority Holdings to, at all times preserve and keep in full force
and effect its existence and (b) all rights and franchises, licenses and permits
material to its business; provided, no Credit Party (other than Parent or
Borrower) or any of its Subsidiaries or Controlled Minority Holdings shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) or duly
authorized officers shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to Parent and its
Subsidiaries (taken as a whole) or to Lenders.

5.3 Payment of Taxes and Claims Each Credit Party will, and will cause each of
its Subsidiaries and Controlled Minority Holdings to, pay all material Taxes
imposed by any Governmental Authority upon it or any of its properties or assets
or in respect of any of its income, businesses or franchises before any penalty
or fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or

 

70



--------------------------------------------------------------------------------

claim which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries or Controlled Minority Holdings to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Parent, any of its Subsidiaries or any Controlled Minority Holding).

5.4 Maintenance of Properties Each Credit Party will, and will cause each of its
Subsidiaries and Controlled Minority Holdings to, maintain or cause to be
maintained in good repair and working order, ordinary wear and tear and damage
resulting from casualty excepted, all Material Real Estate Assets owned or
leased by any Controlled Group Members and from time to time will make or cause
to be made all repairs, renewals and replacements thereof as are deemed
appropriate by each Credit Party in the exercise of commercially reasonable
business judgment (including taking into account the requirements of the
Approved Budget and any applicable Contractual Obligations).

5.5 Property Management.

(a) Borrower and the other Controlled Group Members shall at all times
(i) provide property management services to operating Real Estate Assets owned
or leased by Group Members that are wholly-owned Subsidiaries of Borrower and
(ii) use commercially reasonable efforts to provide property management services
to operating Real Estate Assets to which at least 75% of the Total Asset Value
is attributable that are owned or leased by Group Members that are not
wholly-owned Subsidiaries of Borrower.

(b) Borrower shall ensure at all times that (i) Controlled Group Members and/or
Qualified Managers shall provide property management services with respect to
operating Real Estate Assets constituting not less than 90% of the Total Asset
Value which is attributable to all operating Real Estate Assets owned or leased
by Group Members that are not wholly-owned Subsidiaries of Borrower; provided
that the operating Real Estate Assets owned or leased by Group Members that are
not wholly-owned Subsidiaries which are not managed by Controlled Group Members
and/or Qualified Managers shall be managed by such other Persons as the
Administrative Agent reasonably considers to be suitably qualified to provide
the applicable property management services and (ii) all management services
provided by any Person (other than a Controlled Group Member) with respect to
operating Real Estate Assets of the Controlled Group Members shall be pursuant
to arms’ length management agreements with the applicable Group Member having a
term of not more than one year or terminable upon a Change of Control (with any
termination payment thereunder not to exceed 1 year’s management fees pursuant
thereto).

5.6 Insurance. Borrower and the other Controlled Group Members will maintain or
cause to be maintained, with financially sound and reputable insurers, such
public liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the
Controlled Group Members as may customarily be carried or maintained under
similar circumstances by businesses of an

 

71



--------------------------------------------------------------------------------

equivalent size and character of Borrower, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.
Without limiting the generality of the foregoing, Borrower will maintain or
cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case to the extent required by any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by businesses of an equivalent size and character of
Borrower. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of Secured Parties as an additional insured thereunder as its interests
may appear and (ii) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of Lenders as the loss
payee thereunder and provides for at least thirty days’ prior written notice to
Collateral Agent of any modification or cancellation of such policy.

5.7 Inspections. Each Credit Party will, and will cause each of its Subsidiaries
and Controlled Minority Holdings to, permit any authorized representatives
designated by any Lender (other than Public Side Lenders) to visit and inspect
any of the properties of any Credit Party and any of its respective Subsidiaries
or Controlled Minority Holdings, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided,
however, that such inspections shall be coordinated through Administrative Agent
and unless an Event of Default has occurred and is continuing, (i) in the case
of visits and inspections of the Riverside, Chicago and Del Amo properties,
Borrower shall only pay for the reasonable costs and expenses of one such visit
or inspection to each such property per Fiscal Quarter and (ii) in the case of
all other visits and inspections, Borrower shall only pay for the reasonable
costs and expenses of one such visit or inspection to each such property per
Fiscal Year.

5.8 Lenders Meetings. Parent and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in meetings with (i) the
Public Side Lenders and, separately, (ii) the Nonpublic Side Lenders, in each
case once during each Fiscal Quarter to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Administrative
Agent) at such time as may be agreed to by Borrower and Administrative Agent;
provided, that in no event shall any Public Side Lender be entitled to
participate in any meeting with any Nonpublic Side Lender if any Nonpublic
Information is provided or intended to be provided at such meeting.

5.9 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries and Controlled Minority Holdings and use reasonable efforts to

 

72



--------------------------------------------------------------------------------

cause all other Persons, if any, on or occupying any Facilities to comply, with
all applicable Requirements of Law, noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Change.

5.10 Environmental.

(a) Borrower will deliver to Administrative Agent and Lenders:

(i) as soon as practicable following receipt thereof, copies of all
non-privileged environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of the Controlled Group Members
or by independent consultants, any Governmental Authority or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims which could reasonably be expected to result
in material liabilities not contemplated by the Approved Budget;

(ii) promptly upon a Specified Officer of Borrower obtaining knowledge thereof,
written notice describing in reasonable detail (1) any Release required to be
reported to any Governmental Authority under any applicable Environmental Laws
(other than any routine reports required by any permit or Environmental Law),
(2) any remedial action taken by any Controlled Group Member or any other Person
in response to (A) any Hazardous Materials Activities the existence of which has
a reasonable possibility of resulting in one or more Environmental Claims which
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Change, or (B) any Environmental Claims that, individually or
in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Change, and (3) any Controlled Group Member’s discovery of any
occurrence or condition on any Real Estate Asset adjoining or in the vicinity of
any Facility then owned or leased by any Controlled Group Member that could
reasonably be expected to cause such Facility or any part thereof to be subject
to any material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by any
Controlled Group Member, a copy of any and all non-privileged written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, would reasonably be expected to result in material
liabilities not contemplated by the Approved Budget, (2) any Release required to
be reported to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws (other than routine reports required by
an permit or Environmental Law), and (3) any request for information from any
Governmental Authority that suggests such agency is investigating whether any
Controlled Group Member may be potentially responsible for remediation or
investigation of any Hazardous Materials Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of Capital Stock, Property or other assets by any Controlled Group
Member that could reasonably be expected to (A) expose any Group Member to, or
result in, Environmental Claims that could reasonably be expected to result in,

 

73



--------------------------------------------------------------------------------

individually or in the aggregate, a Material Adverse Change or (B) affect the
ability of any Group Member to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations in a manner that could reasonably be expected to result in
a Material Adverse Change and (2) any proposed action to be taken by any
Controlled Group Member to modify current operations in a manner that could
reasonably be expected to subject any Group Member to any additional material
obligations or requirements under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.10(a).

(b) Each Credit Party shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by such Credit Party or its
Subsidiaries or Controlled Minority Holding that could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Change, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Change.

5.11 Subsidiaries; Additional Guarantors and Collateral. Subject to
Section 5.13, in the event that any Person becomes a Subsidiary (other than any
(w) Immaterial Subsidiary, (x) Exempt Subsidiary, (y) Restricted Group Member or
(z) to the extent not permitted by applicable Requirements of Law or that
materially adverse tax consequences (relative to the benefit of the guaranty
that would be provided thereby) for the Parent or Borrower are reasonably likely
to result from such Subsidiary becoming a Guarantor any Controlled Foreign
Corporation) of Parent or Borrower or any Subsidiary ceases to be subject to any
of the exclusions set forth above (including upon any negative pledge or similar
restriction presently contained in any Contractual Obligation or Organizational
Document ceasing to apply), Borrower shall (a) promptly (within 30 days of such
occurrence) cause such Person to become a Guarantor hereunder and a Grantor
under any Pledge Agreement by executing and delivering to Administrative Agent
and Collateral Agent Counterpart Agreements, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as may be requested by Collateral
Agent that are similar to those described in (i) Sections 3.1(b), (h), (i) and
(l), as applicable, and (ii) with respect to any Material Real Estate Asset
owned by such Person, Section 5.12 (in each case, to the extent not prohibited
by the terms of any Contractual Obligation or by its Organizational Documents,
provided such prohibition is in existence at the time such Person becomes a
Subsidiary and is not entered into in contemplation of such Person becoming
Subsidiary). With respect to each such Subsidiary, Borrower shall promptly send
to Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Borrower, and (ii) all
of the data required to be set forth in

 

74



--------------------------------------------------------------------------------

Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; provided,
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

5.12 Additional Material Real Estate Assets. Subject to Section 5.13, in the
event that any Credit Party acquires a Material Real Estate Asset or a Real
Estate Asset owned or leased on the Closing Date becomes a Material Real Estate
Asset and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party shall (to the extent not prohibited by the terms
of any Contractual Obligation or by its Organizational Documents; provided that
such prohibition is in existence at the time such Person becomes a Credit Party
and is not entered into in contemplation of such Person becoming a Credit Party)
promptly (within 30 days of such occurrence) take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates as are similar to
those described in Sections 3.1(h), (i) and (j) with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets. In addition to
the foregoing, Borrower shall, at the request of Requisite Lenders, deliver,
from time to time, to Administrative Agent such appraisals of Real Estate Assets
as are required by applicable Requirements of Law with respect to which
Collateral Agent has been granted a Lien.

5.13 Riverside II, L.L.C. Notwithstanding anything to the contrary herein, the
Borrower shall use commercially reasonable efforts to cause Riverside II L.L.C.
to become a Guarantor hereunder and deliver a mortgage with respect to the
Riverside Property.

5.14 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by substantially all of the assets of the Group Members (other than any
Immaterial Subsidiary) and all of the outstanding Capital Stock of the Group
Members; such actions shall include delivering or causing to be delivered such
documents and instruments, and taking or causing to be taken such other actions
as may be reasonably necessary to provide the security interests and guarantees
described in this Credit Agreement, and in any event to provide such perfected
security interests and Guarantees and to satisfy such other conditions as set
forth in, and within the applicable time periods set forth on, Schedule 5.14, as
such time periods may be extended by the Administrative Agent, in its sole
discretion.

 

75



--------------------------------------------------------------------------------

5.15 Parent Status. Parent shall at all times (a) to the extent not restricted
pursuant to Section 6.5, maintain its status as a REIT under the Internal
Revenue Code and (b) retain direct or indirect management and control of
Borrower.

5.16 [Intentionally Omitted]

5.17 Distributions of Income. Parent and Borrower shall cause all of their
Subsidiaries, Cash Controlled Minority Holdings and, to the extent permitted to
do so under the relevant joint venture agreements, other Controlled Minority
Holdings to distribute promptly to Borrower or another Credit Party, in each
case, (unless otherwise approved by Administrative Agent), whether in the form
of dividends, distributions or otherwise, all profits, net proceeds or other net
income, in each case, to the extent actually received in cash, relating to or
arising from use, operation, financing, refinancing, sale or other disposition
of their respective Properties to the extent not prohibited hereby, after
(i) the payment by such Subsidiary, Cash Controlled Minority Holding or other
Controlled Minority Holding, as applicable, of its debt service and operating
expenses for such month and (ii) the establishment by such Subsidiary, Cash
Controlled Minority Holding or other Controlled Minority Holding, as applicable,
of (x) reasonable reserves for the payment of operating expenses not paid on at
least a monthly basis and Capital Expenditures made or committed to be made to
such Subsidiary’s, Cash Controlled Minority Holding’s or other Controlled
Minority Holding’s assets and properties, in each case in the ordinary course of
business consistent with its past practices and (y) other reserves as may be
required for payment required during the forthcoming Fiscal Quarter to the
extent required by Contractual Obligations; provided, that all such dividends
and other distributions to Borrower pursuant to this Section 5.17 shall be made,
to the extent not restricted by the terms of any Indebtedness of such
Subsidiary, Cash Controlled Minority Holding or other Controlled Minority
Holding, (a) in the case of Borrower’s wholly owned Subsidiaries, on each
Business Day and (b) in the case of all other Subsidiaries, Cash Controlled
Minority Holdings and other Controlled Minority Holdings, at least once each
month (to the extent permitted by the applicable joint venture agreement) and in
any event at least quarterly (subject to maintaining any mandatory reserves
required by any applicable joint venture agreement), and provided further no
such dividends or other distributions shall be retained by an Exempt Subsidiary
but shall be distributed directly to a Credit Party.

5.18 Control Accounts; Cash Management

(a) Each Credit Party shall, upon completion of the actions relating to deposit
accounts and securities accounts pursuant to Schedule 5.14, (i) deposit in an
Approved Deposit Account all cash it receives, (ii) not establish or maintain
any Securities Account that is not a Control Account and (iii) not establish or
maintain any Deposit Account other than with a Deposit Account Bank subject to
an effective Control Agreement; provided, however, that (A) 108 North State II,
L.L.C. may maintain a Deposit Account for disbursements relating to the office
development project located at 108 North State Street in Chicago, Illinois so
long as the aggregate balance in such Deposit Account does not exceed
$10,000,000 at any time and (B) each Credit Party may (I) maintain payroll,
withholding tax and other fiduciary accounts (including for tenant security
deposits) and (II) maintain other accounts as long as the aggregate balance for
all such Credit Parties in all such other accounts does not exceed $1,000,000 at
any time.

 

76



--------------------------------------------------------------------------------

(b) Borrower shall maintain a Concentration Account with a Deposit Account Bank
in accordance with the requirements set forth in the definition of
“Concentration Account” and the other provisions of this Section 5.18. Subject
to the other provisions of this Section 5.18 and compliance with Section 5.20,
Borrower shall be permitted to direct disbursements from, and issue checks with
respect to, the Concentration Account from time to time.

(c) Except as permitted by Section 5.18(a) or as consented to by Administrative
Agent with respect to Deposit Account Control Agreements entered into on the
Closing Date, each Control Agreement shall provide inter alia, (except to the
extent otherwise approved by Administrative Agent in it sole discretion) (i) for
the relevant Deposit Account Bank or Approved Securities Intermediary, as
applicable, to provide statements of activity not less frequently than monthly
and additionally upon an Agent’s request and, as applicable, and (ii) that all
funds deposited in each Company Deposit Account are, directly or indirectly,
transferred into the Concentration Account on each Business Day. Subject to
Section 8.2, the Collateral Agent shall be permitted to block the Concentration
Account and each other Approved Deposit Account and Control Account and direct
the application of amounts therein (pursuant to the Credit Documents) only upon
the occurrence and during the continuance of an Event of Default.

(d) Upon receipt of any proceeds of Accounts and General Intangibles from any
Person, each Credit Party shall, except as permitted by Section 5.18(a),
promptly within three Business Days deposit such proceeds into an Approved
Deposit Account or Control Account.

(e) In the event (i) any Credit Party or any Deposit Account Bank shall, after
the date hereof, terminate an agreement with respect to the maintenance of an
Approved Deposit Account for any reason, (ii) Administrative Agent shall demand
such termination as a result of (x) the failure of a Deposit Account Bank to
comply with the terms of the applicable Control Agreement or (y) Administrative
Agent’s reasonable determination that a Deposit Account Bank is no longer credit
worthy, each Credit Party shall notify all of its respective obligors that were
making payments to such terminated Approved Deposit Account to make all future
payments to another Approved Deposit Account.

(f) In the event (i) any Credit Party or any Approved Securities Intermediary
shall, after the date hereof, terminate an agreement with respect to the
maintenance of a Control Account for any reason, (ii) Administrative Agent shall
demand such termination as a result of the failure of an Approved Securities
Intermediary to comply with the terms of the applicable Control Agreement or
(iii) Administrative Agent reasonably determines that an Approved Securities
Intermediary is no longer credit worthy, each Credit Party shall notify all of
its obligors that were making payments to such terminated Control Account to
make all future payments to another Control Account.

 

77



--------------------------------------------------------------------------------

5.19 [Intentionally Omitted].

5.20 Approved Budget Compliance.

(a) The Controlled Group Members shall be permitted to make expenditures at any
time so long as the cumulative amount of such expenditures since the Closing
Date are permitted to be made pursuant to the Approved Budget and this
Section 5.20; provided, however, that subsections (a) and (c) of this
Section 5.20 shall not limit ordinary course property level expenditures (to the
extent included for purposes of calculating Net Operating Income) and interest
expense with respect to Indebtedness related to such property. To the extent
that the Approved Budget specifies that any cumulative expenditures may be made
during a certain month, the full amount of such cumulative expenditures may be
incurred at any time during such month (subject to this Section 5.20).

(b) [Intentionally Omitted].

(c) The Credit Parties shall ensure that all expenditures of the Controlled
Group Members following the Closing Date in excess of the limitations set forth
in the Approved Budget shall not exceed either:

(I) on a cumulative actual and projected basis (any such projections as
reasonably approved from time to time by the Administrative Agent), $128,500,000
after December 31, 2006 and prior to December 31, 2007 (and for any period
thereafter during which this Agreement remains in effect, the amount pursuant to
this clause (I) shall be determined pursuant to the Approved Budget applicable
to such period); or

(II) the following permitted variances (with such variance calculated on the
January through December 2007 total for the applicable category under the
Approved Budget):

(i) (A) General & Administrative Expenditures by 25% (including Extraordinary
G&A Expenditures), (B) aggregate Development Expenditures, Expansion and
Redevelopment Expenditures and Capital Expenditures by 25%, (C) Restricted
Payments by 0% and (D) the Potential Tax Payment;

(ii) with Administrative Agent’s approval, increases in the cumulative actual
and projected expenditures items in subclause (B) of clause (i) above, 25% but
not exceeding 30%; and

(iii) with Requisite Lender approval, any other changes, including any increases
in Restricted Payments not specifically permitted by subclause (C) of clause
(i) above.

5.21 [Intentionally Omitted]

5.22 [Intentionally Omitted]

 

78



--------------------------------------------------------------------------------

5.23 Block 37 Construction Advances.

Borrower covenants and agrees that each time funds are advanced for Development
Expenditures in connection with Block 37, Company shall cause the following to
occur: (i) Borrower or owners of Block 37 shall certify that funds disbursed for
purposes of Development Expenditures relating to Block 37 to date have been
applied to payment of costs relating to the acquisition, construction and
development of Block 37; (ii) the owners of Block 37 shall cause all contractors
working on Block 37 to deliver completed sworn statements in the form acceptable
to Chicago Title Insurance Company covering work then under the construction
contracts or executed subcontracts and shall deliver copies of each such sworn
statement to Administrative Agent; (iii) the owners of Block 37 shall deliver a
completed sworn statement in the form acceptable to Chicago Title Insurance
Company covering contracts let by such owners to the extent Development
Expenditures relating to Block 37 are to be paid by such owners and shall
deliver copies of each such sworn statement to Administrative Agent; and
(iv) Borrower shall cause Chicago Title Insurance Company to, concurrently with
the disbursement, issue its date down endorsement with pending disbursements and
interim mechanics’ lien insurance endorsements with respect to the amounts to be
disbursed showing that the lien of the mortgage in favor of Administrative Agent
remains a First Priority Lien encumbering the applicable portion of Block 37 for
each advance of funds and shall deliver, and cause Chicago Title Insurance
Company to deliver the said endorsement to Administrative Agent reflecting the
disbursement of funds hereunder.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries and Controlled Minority
Holdings to perform, all covenants in this Section 6.

6.1 Indebtedness. No Controlled Group Member shall directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of:

(i) any Guarantor Subsidiary to Borrower or to any other Guarantor Subsidiary,
or of Borrower to any Guarantor Subsidiary, in each case to the extent permitted
by Section 6.7(d) or (g); provided, (A) all such Indebtedness shall be evidenced
by an Intercompany Note and all such Intercompany Notes shall be subject to a
First Priority security interest in favor of Collateral Agent pursuant to the
Pledge and Security Agreement, (B) all such Indebtedness shall be unsecured and
subordinated in right of payment (on terms and conditions satisfactory to
Administrative Agent) to the payment in full of the Obligations pursuant to the
terms of any applicable Intercompany Note, and (C) any payment by any such
Guarantor Subsidiary under any guaranty of the

 

79



--------------------------------------------------------------------------------

Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Subsidiary to Parent or to any of its Subsidiaries for
whose benefit such payment is made;

(ii) any Controlled Group Member that is not a Credit Party to any Credit Party,
in each case to the extent an Investment in such Group Member is to facilitate
an expenditure permitted to be made pursuant to Section 5.20; provided (A) all
such Indebtedness shall be evidenced by promissory notes, (B) to the extent not
restricted by any Contractual Obligation, if requested by Administrative Agent,
all such Indebtedness shall be secured by substantially all of the assets of
such Controlled Group Member pursuant to the terms of any applicable
Intercompany Notes or such other security documentation as may be reasonably
requested by Administrative Agent and (C) such notes and security documents
shall be subject to a First Priority security interest pursuant to the Pledge
and Security Agreement;

(iii) any Controlled Group Member that is not a Credit Party to any other
Controlled Group Member that is not a Credit Party; and

(iv) the type described in the foregoing subclauses (i), (ii) and (iii), to the
extent outstanding on the Closing Date (irrespective of whether such
Indebtedness satisfies the requirements of such subclauses);

(c) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(d) guaranties (including bonds), performance bonds and indemnification
obligations incurred in the ordinary course of business of obligations of Group
Members in favor of suppliers, customers, contractors, lessees, tenants,
department stores and other major retailers, outparcel purchasers, mechanics,
franchisees and licensees of any such Controlled Group Member and any other such
obligations, in each case entered into in the ordinary course of business, which
(i) are in an outstanding amount not exceeding $10,000,000 individually or
$20,000,000 in the aggregate outstanding at any time or (ii) have been approved
by the Administrative Agent; provided, that Administrative Agent shall not
withhold such approval unless it determines in its reasonable discretion that
any such obligation has a negative impact on the value of the Company and its
Subsidiaries taken as a whole;

(e) Indebtedness described on Schedule 6.1, but, in the case of Indebtedness for
borrowed money, not any extensions, renewals or replacements of such
Indebtedness except:

(i) (X) renewals and extensions expressly provided for in the agreements
evidencing any such Indebtedness as the same are in effect on the date of this
Agreement and (Y) refinancings and extensions of any such Indebtedness if the
terms and conditions thereof are not less favorable to the obligor thereon or to
the Lenders than the Indebtedness being refinanced or extended, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended;

 

80



--------------------------------------------------------------------------------

provided, such Indebtedness permitted under the immediately preceding subclause
(i) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced
(other than a newly formed obligor for the purposes of such refinancing), (B) be
priced above that permitted by (as applicable) the Approved Budget or prevailing
market rates, (C) have recourse to the Credit Parties, except as permitted by
Administrative Agent or customary recourse carve-outs or to the extent the
Indebtedness refinanced was recourse to the Credit Parties, (D) be secured by
additional collateral, (E) be materially adverse to the Lenders, (F) restrict
the Capital Stock of the borrower of such Indebtedness, or the Capital Stock of
any Person that directly or indirectly owns Capital Stock of such Borrower, to
be pledged as Collateral for the Obligations (except to the extent that the
Administrative Agent consents to any such restriction), or (G) be incurred,
created or assumed if any Default or Event of Default has occurred and is
continuing or would result therefrom.

(f) Refinancing of any Indebtedness so long as (i) the loan to value ratio in
connection with such refinancing does not exceed 65% after giving effect to such
refinancing, (ii) the net cash proceeds of such refinancing (in excess of the
amounts applied to repay the Indebtedness being refinanced) are applied to
prepay the Loans in accordance with Section 2.10(d), and (iii) the terms of such
refinancing are consistent with prevailing market terms and market pricing;

(g) [Intentionally Omitted];

(h) [Intentionally Omitted];

(i) Indebtedness arising under (i) any letters of credit and/or performance
bonds existing on the Closing Date, including renewals, extensions and
replacements thereof and (ii) letters of credit and/or performance bonds
required to be provided in the ordinary course of business to support
expenditures permitted under the Approved Budget; provided, that such letters of
credit and/or performance bonds (or any backstop letters of credit with respect
thereto) shall have been cash collateralized in compliance with Section 5.20;

(j) Indebtedness consisting of obligations of any Controlled Group Member to
indemnify its directors and officers under its respective Organizational
Documents or Contractual Obligations with directors and employees;

(k) Indebtedness arising under any Capital Stock purchase or redemption
obligations which may arise pursuant to joint venture agreements in effect on
the Closing Date;

(l) [Intentionally Omitted];

(m) Indebtedness arising under, and guarantees of, Capital Leases of FoodBrand;
existing on the Closing Date; and

(n) other Indebtedness incurred after the Closing Date (including Indebtedness
arising under, and guarantees of, Indebtedness of FoodBrand incurred after the
Closing Date) in the principal amount outstanding at any time not exceeding
$5,000,000 individually and $15,000,000 in the aggregate for all such
Indebtedness.

 

81



--------------------------------------------------------------------------------

6.2 Liens. No Controlled Group Member shall directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any Property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Controlled Group Member, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or authorize the
filing of, or permit to remain in effect, any effective financing statement or
other similar notice of any Lien with respect to any such Property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except the following:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

(c) Statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), and Liens of landlords on
furniture, fixtures and equipment pursuant to customary Contractual Obligations
consistent with past practice, in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of 60
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) Liens on Real Estate Assets which are not Material Real Estate Assets and
which do not secure the payment of Specified Indebtedness, except Indebtedness
permitted by Section 6.1;

(f) Permitted Leases (including memoranda thereof), and any recordation thereof;

 

82



--------------------------------------------------------------------------------

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) With respect to any Material Real Estate Assets: (i) easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar Liens, charges or encumbrances on such Material Real Estate
Assets, (ii) zoning and land use restrictions controlling or regulating the use
of such Material Real Estate Assets and encumbrances created pursuant thereto or
in compliance therewith, and (iii) restrictions, conditions, limitations or
other restraints on alienation with respect to such Real Estate Assets which do
not conflict with or result in the breach of any provision hereof, which in each
case (x) do not secure the payment of Specified Indebtedness and (y) do not, and
could not reasonably be expected to result in a Material Adverse Change;

(j) Liens (i) described in Schedule 6.2, (ii) on a title report delivered
pursuant to Section 3.1(f) of this Agreement or Section 5.12, or (iii) not
securing outstanding indebtedness or commitments to the extent not yet
terminated pursuant to Schedule 5.14;

(k) Liens on cash collateral to secure letters of credit issued for the account
of Controlled Group Members to the extent such letters of credit are permitted
by Section 6.1(i) and the deposit of such cash collateral with the issuer
thereof is permitted by Section 5.20;

(l) Liens resulting from any judgment, writ or warrant of attachment or similar
process and not constituting an Event of Default;

(m) Liens incurred in connection with Indebtedness permitted to be incurred by
(i) Sections 6.1(b) (to the extent required by Section 6.1)), (e) and (f) and
which (in the case of Liens pursuant to 6.1(f) only), shall be on terms and
conditions and subject to intercreditor arrangements, acceptable to
Administrative Agent which provide for the subordination of such Liens to the
Liens securing the Obligations, and (ii) Sections 6.1 (g) and (n);

(n) Liens constituting Capital Leases permitted by Section 6.1(m); provided,
that any such Lien shall extend only to the asset leased in connection with the
incurrence of such Indebtedness;

(o) Liens on property of any Controlled Group Member which is not a Credit
Party; provided, that in the case of Liens securing Indebtedness for borrowed
money of such Person, only to the extent such Indebtedness is permitted by
Section 6.1;

 

83



--------------------------------------------------------------------------------

(p) Licenses of intellectual property in the ordinary course of business; and

(q) Liens securing Indebtedness permitted under Section 6.1(f) provided that
such Liens do not extend to any additional assets not encumbered by the
Indebtedness being refinanced.

6.3 Equitable Lien. If any Credit Party shall create or assume any Lien upon any
of its properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens, it shall make or cause to be made effective provisions whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Requisite Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby.

6.4 No Further Negative Pledges. Except with respect to (a) Property encumbered
to secure payment of particular Indebtedness or to be sold pursuant to an
executed agreement with respect to a permitted Asset Sale or the Merger
Agreement and (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements, development agreements, management agreements, reciprocal
easement agreements and other agreements not relating to Indebtedness for
borrowed money in effect on the Closing Date or entered into in the ordinary
course of business; provided that such restrictions are limited to (i) the
Property or assets secured by such Liens or to be sold pursuant to the
applicable permitted Asset Sale or the Merger Agreement, (ii) Capital Stock of
any Group Member to the extent in effect on the Closing Date (or as otherwise
approved by Administrative Agent) or (iii) the Property or assets subject to the
agreements described in clause (b) above, as the case may be, no Controlled
Group Member shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

6.5 Restricted Payments. No Credit Party or any Controlled Group Member through
any manner or means or through any other Person shall, directly or indirectly,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or
set apart, any sum for any Restricted Payment (including any REIT Distributions)
except (i) to the extent expressly required by Section 5.15 or Section 5.17,
(ii) to the extent expressly permitted pursuant to Section 5.20 or (iii) the
payment of the Parent Subordinated Indebtedness to the extent permitted under
the applicable subordination provisions contained therein; provided that no
Restricted Payment shall be made if, at the time of declaration or payment
thereof, a Default or Event of Default has occurred which is continuing or could
reasonably be expected to result therefrom. The parties hereto acknowledge and
agree that the provisions of this Section 6.5 shall not be construed in a manner
that alters the rights and obligations of any parties under the subordination
provisions of the Parent Subordinated Indebtedness.

 

84



--------------------------------------------------------------------------------

6.6 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries or Controlled
Minority Holdings to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Controlled Group Member to (a) pay dividends or make any other
distributions on any of Capital Stock owned by any Controlled Group Member,
(b) repay or prepay any Indebtedness owed by such Controlled Group Member or
(c) make loans or advances to any Controlled Group Member, except (i) by reason
of customary provisions restricting dividends, distributions, investments,
assignments, subletting or other transfers contained in leases, licenses,
easements, loan agreements, mortgages, indentures, joint venture agreements,
management agreements, development agreements and similar agreements in effect
on the Closing Date (without giving effect to any encumbrances or restrictions
imposed by any subsequent amendment thereto) or otherwise entered into or
(solely to the extent permitted hereunder) amended on or after the Closing Date
in the ordinary course of business with the consent of Administrative Agent, and
(ii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any Property, assets or Capital
Stock not otherwise prohibited under this Agreement.

6.7 Investments. No Credit Party shall, nor shall it permit any Controlled Group
Member, directly or indirectly, to make or permit to exist any Investment
following the Closing Date in any Person, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments in Subsidiaries and Minority Holdings owned as of the
Closing Date;

(c) Investments existing on the Closing Date;

(d) Investments in Borrower and in any Subsidiary Guarantor;

(e) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Parent and its
Subsidiaries;

(f) Investments received in connection with the bankruptcy or reorganization of
suppliers and lessees and in settlement of delinquent obligations of, and other
disputes with, lessees and suppliers arising in the ordinary course of business;

(g) Investments in Subsidiaries and Minority Holdings to the extent necessary or
reasonably required to facilitate payment of expenditures permitted by
Section 5.20; provided that, unless restricted by any Contractual Obligation,
such Investment shall be in the form of intercompany loans satisfying the
requirements set forth in Section 6.1(b)(ii) and the Collateral Documents with
respect to the execution and delivery of promissory notes;

 

85



--------------------------------------------------------------------------------

(h) Investments constituting non-cash consideration for Asset Sales permitted by
Section 6.9, in each case to the extent non-cash consideration is permitted in
connection with such Asset Sale by Section 6.9;

(i) Investments constituting Contingent Obligations permitted pursuant to the
Section 6.1(d); and

(j) the creation of new Subsidiaries with nominal capitalization in connection
with an Asset Sale or other disposition permitted hereunder, an M&A Transaction,
a refinancing permitted pursuant to Section 6.1, the delivery of additional
collateral as contemplated by this Agreement, or generally for tax structuring
purposes; provided, that Borrower shall have given Administrative Agent prompt
written notice (and in any event within 10 days) of the creation of any such
Subsidiary.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

6.8 Financial Covenants. The Credit Parties shall ensure that, as of the last
day of any month:

(a) Coverage Ratio. the Coverage Ratio shall not be less than 0.70 to 1.00;

(b) LTV Ratio. the LTV Ratio shall not be greater than 85%;

(c) Secured LTV Ratio. the Secured LTV Ratio shall not be greater than 65%; and

(d) Net Worth. the Net Worth shall not be less than $1,000,000,000.

6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries or Controlled Minority
Holdings to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or Property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except:

(a)(i) any Subsidiary of Borrower may be merged with or into Borrower or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, Property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, in the case of such a merger, Borrower or
such Guarantor, as applicable shall be the continuing or surviving Person;
(ii) any Controlled Group Member may be merged with or into Borrower or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, Property or assets may be conveyed, sold, leased, transferred or

 

86



--------------------------------------------------------------------------------

otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; and (iii) any Group Member that is not a Credit Party
may be merged with or into any other Group Member that is not a Credit Party;

(b) disposals of obsolete, worn out or surplus Property;

(c) [Intentionally Omitted];

(d) Investments made in accordance with Section 6.7(a) and other Investments
permitted pursuant to Section 5.20;

(e) Permitted Leases;

(f) Scheduled Dispositions described on Schedule 6.9 provided that the Net Asset
Sale Proceeds therefrom are applied in accordance with Section 2.10(a);

(g) [Intentionally Omitted];

(h) Asset Sales pursuant to “buy-sell,” “put-call” or similar arrangements in
joint venture agreements in effect on the date hereof;

(i) reciprocal easement agreements existing as of the Closing Date or entered
into in connection with Permitted Leases, Development Assets and Redevelopment
Assets; provided, that such easements constitute Permitted Liens;

(j) [Intentionally Omitted];

(k) Asset Sales in the ordinary course (including out parcel sales) for a
purchase price (minus the amount of transaction expenses directly incurred by a
Controlled Group Member in connection with such Asset Sales) not exceeding
$10,000,000 individually or $30,000,000 in the aggregate; or

(l) Licenses of intellectual property in the ordinary course of business on
arms’ length terms.

6.10 No Speculative Transactions. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Controlled Minority Holdings to, engage in any
speculative transaction involving Interest Rate Agreements or Currency
Agreements or in any transaction involving Hedge Agreements for the sole purpose
of non-speculative hedging in the normal course of business or to the extent
required pursuant to the terms of any Indebtedness of any Group Member.

6.11 Sales and Lease-Backs. Except as permitted pursuant to Section 5.20 and on
terms acceptable to Administrative Agent, no Credit Party shall, nor shall it
permit any of its Subsidiaries or Controlled Minority Holdings, directly or
indirectly, to become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any Property, whether now owned or hereafter
acquired, which such Credit Party (a) following the Closing Date, has sold or
transferred or is to sell or to transfer to any

 

87



--------------------------------------------------------------------------------

other Person (other than a Credit Party), or (b) intends to use for
substantially the same purpose as any other Property which has been or is to be
sold or transferred by such Credit Party to any Person (other than a Credit
Party), in connection with such lease.

6.12 Transactions with Shareholders and Affiliates. Except as permitted pursuant
to Section 5.20 and pursuant to Contractual Obligations (i) in effect on (and
disclosed to the Administrative Agent prior to) the Closing Date or
(ii) otherwise on terms reasonably acceptable to Administrative Agent, no Credit
Party shall, nor shall it permit any of its Subsidiaries or Controlled Minority
Holdings, directly or indirectly, to enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any Property or
the rendering of any service) with any Affiliate of a Controlled Group Member,
that is not a Credit Party or Controlled Group Member, on terms that are less
favorable to such other Controlled Group Member, as the case may be, than those
that might be obtained at the time from a Person who is not such a holder or
Affiliate.

6.13 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries or Controlled Minority
Holdings to, engage in any business other than the businesses engaged in by the
Controlled Group Members on the Closing Date and similar or related businesses.

6.14 Permitted Activities of Parent and Exempt Subsidiaries.

(a) Parent shall not (i) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever (other than (x) Capital Stock issued
and outstanding as of the Closing Date and any other Capital Stock that is not
mandatorily redeemable at any time (y) the Parent Subordinated Indebtedness, and
(z) liabilities associated with employment of officers, directors and employees
of Parent); (ii) create or suffer to exist any Lien upon any Property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (iii) engage in any business or activity or own any assets other
than (A) holding Capital Stock of Borrower and each of its qualified REIT
Subsidiaries or any Subsidiaries, (B) performing its obligations and activities
incidental thereto under the Credit Documents, its Organizational Documents, and
other Contractual Obligations existing as of the Closing Date or in connection
with an M&A Transaction and (C) making Restricted Payments and Investments
solely to the extent permitted by this Agreement; (iv) consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person; (v) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries or Minority Holdings except as permitted by the Credit Documents;
(vi) create or acquire any Subsidiary or make or own any Investment in any
Person other than Borrower; or (vii) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons.

(b) No Exempt Subsidiary shall (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever; (ii) create or
suffer to exist any Lien upon any Property or assets now owned or hereafter
acquired by it; (iii) engage in any business or activity or own any assets other
than holding Capital Stock of other

 

88



--------------------------------------------------------------------------------

Group Members owned on the Closing Date or (iv) at any time receive or hold any
Cash, Cash Equivalents or other Property (other than as provided in clause
(iii) above) or maintain any deposit accounts or other accounts.

6.15 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries or Controlled Minority Holdings to change its Fiscal Year-end from
December 31.

6.16 Changes to Constituent Documents. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Controlled Minority Holdings to, change its
capital structure (including in the terms of its outstanding Capital Stock) or,
without the prior written approval of Administrative Agent, otherwise amend its
Constituent Documents or any joint venture agreements, except for changes and
amendments, in each case, that do not materially and adversely affect the rights
and privileges of Parent or any Subsidiary of Parent and do not materially
adversely affect the interests of the Secured Parties under the Loan Documents
(including any adverse affect on the ability of any Controlled Group Member to
make distributions of income and other amounts pursuant to Section 5.17) or in
the Collateral.

6.17 Development and Redevelopment Project. No Controlled Group Member shall
directly or indirectly enter into, incur, guaranty or otherwise become or remain
directly or indirectly liable pursuant to any Contractual Obligation for any
future development or redevelopment projects, other than those development or
redevelopment projects that are set forth on Schedules VI, VII and/or 4.15;
provided, that the foregoing shall not restrict a Controlled Group Member from
entering into non-binding letters of interest or intent and undertaking
feasibility studies with respect to, or otherwise investigating, future
development or redevelopment projects disclosed to the Administrative Agent from
time to time and to the extent any expenditure in connection therewith is
permitted by Section 5.20.

6.18 Amendments or Waivers of with respect to Subordinated Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of the Parent Subordinated Indebtedness, or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate on the Parent
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of the Parent Subordinated Indebtedness (or
of any guaranty thereof), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional material
rights on the holders of the Parent Subordinated Indebtedness (or a trustee or
other representative on their behalf) which would be adverse to any Lender.

 

89



--------------------------------------------------------------------------------

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Subject to the provisions of Sections 7.2 and
7.13, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent for the ratable benefit of the Secured Parties
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled, subject to the limitations contained in Section 7.13, to a
contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

 

90



--------------------------------------------------------------------------------

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Secured Parties, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Secured Parties as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) subject to Section 8.2, Administrative Agent may enforce this Guaranty upon
the occurrence of an Event of Default notwithstanding the existence of any
dispute between Borrower and any Secured Party with respect to the existence of
such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed

 

91



--------------------------------------------------------------------------------

Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Hedge Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Hedge Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any

 

92



--------------------------------------------------------------------------------

agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Hedge Agreement
or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of Parent or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Secured Party in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Secured Parties: (a) any right to require any Secured Party, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Secured Party in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Secured Party protect, secure,

 

93



--------------------------------------------------------------------------------

perfect or insure any security interest or lien or any Property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
agrees not to enforce or exercise any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Borrower or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Secured Party now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Secured Party. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Secured Party may have against
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Secured Parties and shall forthwith be paid over to
Administrative Agent for the benefit of Secured Parties to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such

 

94



--------------------------------------------------------------------------------

indebtedness collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for Administrative
Agent on behalf of Secured Parties and shall forthwith be paid over to
Administrative Agent for the benefit of Secured Parties to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been paid in full.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or Borrower. It is not necessary for any Secured
Party to inquire into the capacity or powers of any Guarantor or Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10 Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Secured Party shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Secured Party to disclose any matter, fact or thing relating
to the business, operations or conditions of Borrower now known or hereafter
known by any Secured Party.

7.11 Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the

 

95



--------------------------------------------------------------------------------

Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Secured Parties that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Secured Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Secured Party or any
other Person effective as of the time of such Asset Sale.

7.13 Guaranty Limitation. The guaranty obligations pursuant to Section 7.1 of
each of the Limited Guarantors shall be limited to an amount equal to the
aggregate amount of loans and investments made from time to time by the Credit
Parties (directly or indirectly) to the Limited Guarantors for the payment of
acquisition, development and construction costs of the “Phase I Project” (as
defined in and permitted by the Chicago Redevelopment Agreement); provided that,
if the applicable restrictions in the Chicago Development Agreement shall at any
time cease to apply, the limitation in this Section 7.13 shall be of no further
effect.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise, (ii) any interest on any Loan or (iii) any fee or any other amount
due hereunder within five days after the date due; or

 

96



--------------------------------------------------------------------------------

(b) Default under Other Agreements. (i) Failure by Borrower or any Controlled
Group Member (other than an Immaterial Subsidiary) to pay when due any principal
of or interest on or any other amount payable in respect of any Specified
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in a
principal amount, individually or in the aggregate, of $50,000,000 or more, in
each case beyond the grace period, if any, provided therefor; and (ii) breach or
default (other than Existing Agreed Defaults) by any Controlled Group Member
(other than an Immaterial Subsidiary) with respect to any other material term of
(1) one or more items of Specified Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Specified
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Specified Indebtedness (or a trustee on behalf of such holder or
holders) to cause, Specified Indebtedness to become or be declared due and
payable (or redeemable) prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; provided, however, that if any
such Specified Indebtedness of any Controlled Group Member is non-recourse
(excluding customary non-recourse carve-outs) to the Credit Parties then such
Specified Indebtedness shall be excluded from the provisions of this
Section 8.1(b) unless (1) either Borrower or Parent has (as of the Closing Date
or at the time of default), in the aggregate, at least $50,000,000 of direct or
indirect residual equity value (as reasonably determined by Administrative Agent
consistent with the methodology used in preparing Schedule I) in the Controlled
Group Member which has incurred such Indebtedness and (2) the default under such
Specified Indebtedness is of the type described in clause (i) above or such
Specified Indebtedness otherwise becomes or is declared by the holder or holders
of such Specified Indebtedness (or a trustee on behalf of such holder or
holders) to be due and payable (or mandatorily redeemable) prior to its stated
maturity (including pursuant to any Existing Agreed Default); or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Sections 2.3, 5.1(c), 5.1(f),
5.2(a), 5.7, 5.18 and 5.20 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other written statement made or deemed made by any Credit Party in any Credit
Document or in any written statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived (w) in
the case of defaults under Sections 5.1(a) and 5.17, within two Business Days,
(x) in the case of defaults under Section 5.1(d), within three Business Days,
(y) in the case of defaults under Sections 5.11 and 5.12, within fifteen days
and (z) in all other cases, within thirty days, in each case after the earlier
of (i) a Specified Officer of such Credit Party becoming aware of such default
and (ii) receipt by Borrower of notice from Administrative Agent of such
default; or

 

97



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of Parent, Borrower or any Controlled Group Member (other than any
Immaterial Subsidiary), in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed within 60 days; or any
other similar relief shall be granted under any applicable federal or state law;
or

(ii)(a) an involuntary case shall be commenced against Parent, Borrower or any
Controlled Group Member (other than any Immaterial Subsidiary), under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; (b) a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Parent or any of its Subsidiaries (other than any Immaterial Subsidiary), or
over all or a substantial part of its property, shall have been entered;
(c) there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Parent or any of its Subsidiaries (other
than any Immaterial Subsidiary) for all or a substantial part of its property;
or (d) a warrant of attachment, execution or similar process shall have been
issued against any substantial part of the property of Parent or any of its
Subsidiaries; and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, stayed bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent, Borrower or
any Controlled Group Member (other than any Immaterial Subsidiary), shall have
an order for relief entered with respect to it or shall commence a voluntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Parent or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) Parent or any of its Subsidiaries (other than any Immaterial Subsidiary)
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Parent or any of its Subsidiaries (or any
committee thereof) (other than any Immaterial Subsidiary) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any judgment, writ or warrant of attachment or
similar process involving in one or more cases an amount in excess, individually
or in the aggregate, of $30,000,000 or which could otherwise reasonably be
expected to result in a Material Adverse Change (in either case to the extent
not

 

98



--------------------------------------------------------------------------------

adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not disclaimed coverage following receipt of a claim) shall be
entered or filed against Parent, Borrower or any Controlled Group Member or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of Parent, Borrower or any Controlled Group Member or any of
their respective ERISA Affiliates in excess of $30,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or

(k) Material Adverse Change. There shall occur a Material Adverse Change; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect in all material respects (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral required to be perfected under
the Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability under any Credit
Document to which it is a party.

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; (B) all
Revolving Commitments shall immediately terminate; and/or

 

99



--------------------------------------------------------------------------------

(C) Administrative Agent in its sole discretion may cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents.

8.2 Standstill. Notwithstanding any other provision hereunder or under any other
Credit Document, during the Standstill Period, no Agent or Lender shall take any
Enforcement Action.

SECTION 9. AGENTS

9.1 Appointment of Agents.

(a) SPG is hereby appointed Syndication Agent hereunder, and each Lender hereby
authorizes SPG to act as Syndication Agent in accordance with the terms hereof
and the other Credit Documents. SPG is hereby appointed Administrative Agent,
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes SPG to act as Administrative Agent and Collateral Agent in
accordance with the terms hereof and the other Credit Documents and Borrower
consents to such appointment. Each Agent hereby agrees to act in its capacity as
such upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Section 9 (other than
Sections 9.7 and 9.8(b)) are solely for the benefit of Agents and Lenders and no
Credit Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Group Members. Each of Syndication Agent and each Additional
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates. None of SPG, in
its capacity as Syndication Agent, nor any Additional Agent shall have any
obligations but shall be entitled to all benefits of this Section 9.

(b) Each Lender hereby acknowledges the appointment of SPG as the Collateral
Agent, and hereby authorizes such Collateral Agent to take such action as agent
on its behalf and to exercise all rights, powers and remedies that such
Collateral Agent may have under the Collateral Documents.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

100



--------------------------------------------------------------------------------

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party, and Lender or any
person providing the Settlement Service to any Agent or any Lender in connection
with the Credit Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Credit Party or any other Person
liable for the payment of any Obligations, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Assignment Agreement or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Group Members),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

 

101



--------------------------------------------------------------------------------

Delegation of Duties. Administrative Agent may perform any and all of its duties
and exercise its rights and powers under this Agreement or under any other
Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. Nothing in this Section 9.3 is
intended to relieve Administrative Agent from responsibility for any of its
duties or obligations under this Agreement or any other Credit Document.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Group Members
or any of their Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Group Member for
services in connection herewith and otherwise without having to account for the
same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Group Members in

 

102



--------------------------------------------------------------------------------

connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Parent and its
Subsidiaries and the other Group Members. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment or a joinder agreement and funding its Loan on the applicable Credit
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable on the Closing Date or
as of the date of such Assignment or joinder agreement.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided, further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7 Successor Administrative Agent and Collateral Agent.

(a) Administrative Agent may (as a result of events or circumstances arising
after the Closing Date) resign at any time by giving thirty days’ prior written
notice thereof to Lenders and Borrower, and Administrative Agent may be removed
at any time with or without cause by an instrument or concurrent instruments in
writing delivered to Borrower and Administrative Agent and signed by the
Requisite Lenders.

 

103



--------------------------------------------------------------------------------

(b) Upon any such notice of resignation or such removal, Requisite Lenders may
propose for consideration by Borrower (absent, except during the continuance of
an Event of Default, Borrower having proposed a successor Administrative Agent
which is reasonably acceptable to Requisite Lenders) a successor Administrative
Agent. Any such proposed successor Administrative Agent shall, with the consent
of Borrower and Requisite Lenders, be appointed as successor Administrative
Agent hereunder; provided, that such consent of Borrower (i) shall not be
unreasonably withheld, (ii) may be conditioned upon Borrower and the successor
Administrative Agent (upon its appointment as Administrative Agent) executing an
amendment to this Agreement (which shall be binding on the parties hereto) that
provides for certain approval rights of Administrative Agent set forth in this
Agreement (as reasonably selected by Borrower) to become vested in the Requisite
Lenders, and (iii) shall not be required to be obtained if an Event of Default
has occurred.

(c) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall (notwithstanding Section 9.7(d)) inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder. Any resignation or removal of SPG or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of SPG or its successor as Collateral Agent, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.

(d) If Administrative Agent resigns or is removed without the appointment of a
successor Administrative Agent, the Requisite Lenders shall (until a successor
Administrative Agent has been appointed in accordance with this Section 9.7) be
deemed to be Administrative Agent for all purposes hereunder; provided, that
until such time as a successor Administrative Agent has been so appointed, the
resigning or removed Administrative Agent may in its capacity as Collateral
Agent appoint a successor Collateral Agent for the purposes of holding the
Collateral pursuant to the Credit Documents.

 

104



--------------------------------------------------------------------------------

9.8 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Secured Parties, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

9.9 Collateral Matters Relating to Related Obligations. The benefit of the
Credit Documents and of the provisions of this Agreement relating to the
Collateral shall extend to and be available in respect of any Obligation arising
under any Hedge Agreement or that is otherwise owed to Persons other than the
Agents and the Lenders pursuant to this Agreement or any other Credit Document
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Agents and all Secured Parties, that (a) the Related Obligations
shall be entitled to the benefit of the Credit Documents and the Collateral to
the extent expressly set forth in this Agreement and the other Credit Documents
and to such extent the Collateral Agent shall hold, and have the right and power
to act with respect to, the Guaranty and the Collateral on behalf of and as
agent for the holders of the Related Obligations, but each Agent is otherwise
acting solely as agent for the Lenders and shall have no fiduciary duty, duty of
loyalty, duty of care, duty of disclosure or other obligation whatsoever to any
holder of Related Obligations, (b) all matters, acts and omissions relating in
any manner to the Guaranty,

 

105



--------------------------------------------------------------------------------

the Collateral on behalf of and as agent for the holders of the Related
Obligations, but each Agent is otherwise acting solely as agent for the Lenders
and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(b) all matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Credit Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation, (c) each
Secured Party shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the other Credit Documents, by any Agent
and the Requisite Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Commitments and its
own interest in the Loans and other Obligations to it arising under this
Agreement or the other Credit Documents, without any duty or liability to any
other Secured Party or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (d) no holder of Related Obligations and no other Secured
Party (except the Agents and the Lenders, to the extent set forth in this
Agreement) shall have any right to be notified of, or to direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under this Agreement or the Credit Documents and (e) no holder of any Related
Obligation shall exercise any right of setoff, banker’s lien or similar right
except to the extent provided in Section 10.4 and then only to the extent such
right is exercised in compliance with Section 2.13.

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party or any Agent, shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided, no
notice to any Agent shall be effective until received by such Agent; provided,
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) hereto as designated by Administrative Agent from time to time.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and

 

106



--------------------------------------------------------------------------------

other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (after receipt of a request setting
forth in reasonable detail the basis for any claim under this Section 10.2)
(a) all the actual and reasonable costs and expenses of the Agents (including,
to the extent not covered as an Agent hereby, SPG) for the preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the reasonable out-of-pocket costs of furnishing all opinions
by counsel for Borrower and the other Credit Parties; (c) the reasonable fees,
expenses and disbursements of counsel to Agents (including, to the extent not
covered as an Agent hereby, SPG), in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any external auditors, accountants,
consultants or external appraisers; (f) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
outside appraisers, consultants, advisors and agents retained by Collateral
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral; (g) all other actual and reasonable costs and expenses incurred
by each Agent in the negotiation, preparation and execution of this Agreement ,
the other Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of an Event of Default, all costs and expenses, including
reasonable attorneys’ fees (which shall be limited to the reasonable attorneys’
fees of (w) one primary counsel to the Agents, (x) one primary counsel to the
Lenders, (y) special counsel to the Agents and the Lenders in each appropriate
jurisdiction or specialty (as reasonably determined by Administrative Agent),
and (z) in the event that the interests of any Lender or any group of Lenders
(other than all the Lenders) are distinctly or disproportionately affected, one
additional

 

107



--------------------------------------------------------------------------------

counsel for each such Lender or group of Lenders) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, directors,
trustees, employees, agents, sub-agents and Affiliates of each Agent and each
Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence, bad faith or
willful misconduct of that Indemnitee (as determined by a final, non-appealable
judgment of a court of competent jurisdiction). To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
each of their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender is
hereby authorized, subject to Section 8.2, by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness

 

108



--------------------------------------------------------------------------------

evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender to or for the credit or the account of any Credit Party against
and on account of the obligations and liabilities of any Credit Party to such
Lender hereunder and under the other Credit Documents, including all claims of
any nature or description arising out of or connected hereto and participations
therein or with any other Credit Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 9.7(b), 10.5(b) and 10.5(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or (except as permitted pursuant to clause (i) above)
postpone any scheduled repayment (but not any mandatory prepayment);

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.6);

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

(ix) consent to the assignment or transfer by Borrower of any of its rights and
obligations under any Credit Document.

 

109



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 or
Section 9.7(b) shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Credit Party, on such Credit Party.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of (x) a
written or electronic confirmation of an assignment issued by a Settlement
Service pursuant to Section 10.6(d) (a “Settlement Confirmation”) or (y) an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Settlement Confirmation or Assignment Agreement
is received by Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement or Settlement Confirmation shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

110



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Loans owing to
it or other Obligations (provided, however, that each such assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any Loan, provided, further, that notwithstanding any
assignment of all or a portion of its Commitment, the Initial Lender shall
remain obligated with respect to its Revolving Commitment unless and to the
extent of an assignment to an Eligible Assignee made with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent; provided, further, each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Borrower and Administrative Agent
or as shall constitute the aggregate amount of the Loan of the assigning
Lender).

(d) Mechanics. Assignments of Loans by Lenders may be made via an electronic
settlement system acceptable to Administrative Agent as designated in writing
from time to time to the Lenders by Administrative Agent (the “Settlement
Service”). Each such assignment shall be effected by the assigning Lender and
proposed assignee pursuant to the procedures then in effect under the Settlement
Service, which procedures shall be consistent with the other provisions of this
Section 10.6 (including the requirements of Section 10.6(i)). Each assignor
Lender and proposed assignee shall comply with the requirements of the
Settlement Service in connection with effecting any transfer of Loans pursuant
to the Settlement Service. Administrative Agent’s and Borrower’s consent shall
be deemed to have been granted pursuant to Section 10.6(c)(ii) with respect to
any transfer effected through the Settlement Service. Subject to the other
requirements of this Section 10.6, assignments and assumptions of Loans may also
be effected by manual execution delivery to Administrative Agent of an
Assignment Agreement with the prior written consent of Administrative Agent
(such consent not to be unreasonably withheld or delayed). Initially,
assignments and assumptions of Loans shall be effected by such manual execution
until Administrative Agent notifies Lenders to the contrary. In connection with
all assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.16(c). Notwithstanding anything
herein or in any Assignment Agreement to the contrary and (i) unless notice to
the contrary is delivered to the Lenders from Administrative Agent or (ii) so
long as no Event of Default has occurred and is continuing, payment to the
assignor by the assignee in respect of the settlement of an assignment of any
Loan shall include such compensation to the assignor as may be agreed upon by
the assignor and the assignee with respect to all unpaid interest which has
accrued on such Loan to but

 

111



--------------------------------------------------------------------------------

excluding the Assignment Effective Date. On and after the applicable Assignment
Effective Date, the applicable assignee shall be entitled to receive all
interest paid or payable with respect to the assigned Loan, whether such
interest accrued before or after the applicable Assignment Effective Date.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans in violation of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this Section 10.6, the disposition of such Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee; and (iv) if any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than any Group Member or any of their
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation. The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or

 

112



--------------------------------------------------------------------------------

fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Borrower of
any of its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Borrower agrees that each participant
shall be entitled to the benefits of Sections 2.14(c), 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Borrower’s prior written consent and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Borrower, to comply with Section 2.16 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
agrees that in connection with any participation it will not provide Nonpublic
Information to any participant or potential participant unless such Person
agrees to be bound by the confidentiality provisions hereof, to be subject to
the terms of Section 10.6(i) and represents and warrants to such Lender (without
such Lender assuming any liability with respect the accuracy of such
representation and warranty) that it is not and will not, directly or indirectly
through any Affiliate or other Person be a purchaser in any M&A Transaction;
provided, that Borrower shall be a third party beneficiary of the
representations and warranties made by any such participant or potential
participant as described in this sentence.

(h) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided, further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

(i) Prospective Lenders and Assignees. Administrative Agent shall require
(except to the extent otherwise approved by Borrower in its reasonable
discretion) that any prospective Lender or Eligible Assignee (A) agrees to be
bound by the

 

113



--------------------------------------------------------------------------------

confidentiality provisions hereof and (B) either (i) represents to Borrower that
it is not and will not, directly or indirectly through any Affiliate or other
Person be a purchaser in any M&A Transaction or (ii) agrees that it will not
receive any material Nonpublic Information with respect to Parent or its
Subsidiaries; provided, however, that none of the Arranger, Administrative Agent
or any other Agent or the Lenders (other than such prospective Lender or
Eligible Assignee making such representation) shall assume any obligation or
liability with respect thereto.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.14(c), 2.15, 2.16, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.13, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination of this
Agreement.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or any Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and

 

114



--------------------------------------------------------------------------------

remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

10.11 Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES

 

115



--------------------------------------------------------------------------------

EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17 Confidentiality. Each Lender shall hold all Nonpublic Information
regarding Parent, its Subsidiaries and its other Affiliates and their respective
businesses in accordance with such Lender’s customary procedures for handling
confidential information of such nature and in accordance with prudent lending
and investment practice for this type of transaction, it being understood and
agreed by Borrower that, in any event, a Lender may make (a) disclosures of such
information to Affiliates of such Lender and to their agents and advisors (and
to other Person authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), provided, that any Nonpublic Information
received by any such Person regarding Parent or its Subsidiaries

 

116



--------------------------------------------------------------------------------

(including, without limitation, with respect to any non-public communication
regarding any proposed amendment, waiver or consent or other Nonpublic
Information under this Agreement) shall be used by such person solely in its
capacity as a Lender (or in the case of any such Affiliate, agent, advisor or
other Person, solely for the purposes specified in this clause (a)) and shall
not be used in any other capacity whatsoever, including, without limitation, in
relation to any proposed M&A Transaction; (b) subject to Section 10.6(g) and
(i), disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements
(provided, such counterparties and advisors are advised of and agree to be bound
by the provisions of this Section 10.17), (c) disclosure to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (d) disclosures required or requested by any Governmental
Authority or representative thereof or by the NAIC or other applicable
self-regulatory organizations or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such Nonpublic Information prior to disclosure of such information.

In no event shall any Lender be obligated or required to return any materials
furnished by Borrower; provided, however, each offeree shall be required to
agree that if it does not become a transferee it shall return all materials
furnished to it by Borrower or any Lender in connection with this Agreement.
This Section 10.17 and any and all confidentiality agreements entered into
between any Lender and Borrower shall survive the execution of this Agreement.

10.18 Exercise of Administrative Agent’s Discretion. With respect to any matter
set forth in this Agreement requiring the approval or consent of, or conferring
a request right upon, Administrative Agent, Administrative Agent shall exercise
such approval, consent or request right in a commercially reasonable manner,
unless another standard is expressly provided for hereunder with respect
thereto; provided, however, that Borrower shall be the sole beneficiaries of,
and shall be the only Persons entitle to enforce, this Section 10.18.

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the

 

117



--------------------------------------------------------------------------------

amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.21 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

10.22 Entire Agreement. This Agreement, together with all of the other Credit
Documents and all certificates and documents delivered hereunder or thereunder,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Credit Document, the
terms of this Agreement shall govern.

10.23 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

10.24 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

118



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE MILLS LIMITED PARTNERSHIP,     By:   THE MILLS CORPORATION,   its General
Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

THE MILLS CORPORATION   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

MILLSSERVICES CORP.   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

MANAGEMENT ASSOCIATES LIMITED

PARTNERSHIP

By:   MILLS MANAGEMENT L.L.C.,   its General Partner By:   THE MILLS LIMITED
PARTNERSHIP,   its Manager By:   THE MILLS CORPORATION,   its General Partner  
By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

BLOCK 37, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,  

its Manager

By:  

THE MILLS CORPORATION

It General Partner

  By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

108 NORTH STATE STREET II, L.L.C. By:   MILLSSERVICES CORP.,  

its Manager

  By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

BLOCK 37 RESIDUAL, L.L.C. By:   MILLSSERVICES CORP.,   its Manager   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

BROWARD MALL INVESTORS, L.P. By:   MILLS HOLDINGS INVESTORS II GP, L.L.C.,   its
General Partner By:   MILLS HOLDINGS II, L.P.,   its General Partner

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

By:  

THE MILLS LIMITED PARTNERSHIP,

its General Partner

By:   THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

DOVER COMMONS INVESTORS, L.P. By:   MILLS HOLDINGS INVESTORS GP, L.L.C.,   its
General Partner By:   MILLS CF HOLDINGS, L.P.,   its Manager By:   THE MILLS
LIMITED PARTNERSHIP,   its General Manager By:   THE MILLS CORPORATION,   its
General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

DOVER MALL INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP, L.L.C.,   its
General Partner By:   MILLS CF HOLDINGS, L.P.,   its Manager By:   THE MILLS
LIMITED PARTNERSHIP,   its General Manager By:   THE MILLS CORPORATION,   its
General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

MEADOWLANDS MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its Manager By:
  THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

KATY MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its Manager By:   THE
MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

MILLS SUPER-REGIONAL MALLS GP, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its
Manager By:   THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

MAINSTREET RETAIL LIMITED

PARTNERSHIP

By:   MILLS MANAGEMENT L.L.C.,   its General Partner By:   THE MILLS LIMITED
PARTNERSHIP,   its Manager By:   THE MILLS CORPORATION,   its General Partner  
By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

ESPLANADE MALL INVESTORS, L.P.

By:

 

MILLS CF HOLDINGS INVESTORS GP,

L.L.C.,

  its General Partner By:   MILLS CF HOLDINGS, L.P.   its Manager By:   THE
MILLS LIMITED PARTNERSHIP,   its General Partner By:   THE MILLS CORPORATION,  
its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

NORTHPARK MALL INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP, L.L.C.,  
its General Partner By:   MILLS CF HOLDINGS, L.P.   its Manager

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

By:   THE MILLS LIMITED PARTNERSHIP,   its General Partner By:   THE MILLS
CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

WHITE PLAINS GALLERIA INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP,
L.L.C.,   its General Partner By:   MILLS CF HOLDINGS, L.P.   its Manager By:  
THE MILLS LIMITED PARTNERSHIP,   its General Partner By:   THE MILLS
CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

CINCINNATI MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its Manager By:
  THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

DEL AMO MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its Manager By:  
THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

MILLS GLOBAL II, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its Manager By:  
THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

MILLS ONTARIO ACQUISITIONS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP,   its
Manager By:   THE MILLS CORPORATION,   its General Partner   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

VAUGHAN MILLS ADVISORY SERVICES, INC.   By:  

/s/ Richard J. Nadeau

  Name:   Richard J. Nadeau   Title:  

Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

SIMON PROPERTY GROUP, L.P. By: Simon Property Group, Inc., its general partner.
as Administrative Agent, Collateral Agent, Syndication Agent, Lead Arranger, and
a Lender   By:  

/s/ David Simon

  Name:   David Simon   Title:   Chief Executive Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]